Exhibit 10-31

 

EXECUTION COPY

 

 

 

CREDIT AND SECURITY AGREEMENT

 

dated as of

 

February 28, 2003

 

among

 

UFP TECHNOLOGIES, INC.,

 

MOULDED FIBRE TECHNOLOGY, INC.,

 

SIMCO INDUSTRIES, INC.

 

and

 

SIMCO AUTOMOTIVE TRIM, INC.,

 

as joint and several borrowers,

 

the GUARANTORS
from time to time party hereto,

 

and

 

FLEET CAPITAL CORPORATION,

 

as Lender

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

 

DEFINITIONS

 

 

1.1

Defined Terms

 

 

1.2

Terms Generally

 

 

1.3

Accounting Terms; GAAP

 

 

1.4

Joint and Several Obligations; Designated Financial Officers

 

 

ARTICLE 2

 

THE CREDITS

 

 

2.1

Revolving Loans

 

 

2.2

Term Loans

 

 

2.3

Eurodollar Borrowings

 

 

2.4

Letters of Credit

 

 

2.5

Expiration, Termination or Reduction of Revolving Credit Commitment

 

 

2.6

Payments

 

 

2.7

Prepayment of Loans

 

 

2.8

Fees

 

 

2.9

Increased Costs

 

 

2.10

Taxes

 

 

ARTICLE 3

 

GUARANTEE BY GUARANTORS

 

 

3.1

The Guarantee

 

 

3.2

Obligations Unconditional

 

 

3.3

Reinstatement

 

 

3.4

Subrogation

 

 

3.5

Remedies

 

 

3.6

Instrument for the Payment of Money

 

 

3.7

Continuing Guarantee

 

 

3.8

General Limitation on Amount of Obligations Guaranteed

 

 

ARTICLE 4

 

THE COLLATERAL

 

 

4.1

Grant of Security Interest

 

 

4.2

Special Warranties and Covenants of the Credit Parties

 

 

4.3

Collection of Proceeds of Accounts Receivable

 

 

4.4

Fixtures, etc.

 

i

--------------------------------------------------------------------------------


 

4.5

Right of Lender to Dispose of Collateral, etc.

 

 

4.6

Right of Lender to Use and Operate Collateral, etc.

 

 

4.7

Proceeds of Collateral

 

 

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES

 

 

5.1

Organization; Powers

 

 

5.2

Authorization; Enforceability

 

 

5.3

Governmental Approvals; No Conflicts

 

 

5.4

Financial Condition; No Material Adverse Change

 

 

5.5

Properties

 

 

5.6

Litigation and Environmental Matters

 

 

5.7

Compliance with Laws and Agreements

 

 

5.8

Investment and Holding Company Status

 

 

5.9

Taxes

 

 

5.10

ERISA

 

 

5.11

Disclosure

 

 

5.12

Capitalization

 

 

5.13

Subsidiaries

 

 

5.14

Material Indebtedness, Liens and Agreements

 

 

5.15

Federal Reserve Regulations

 

 

5.16

Solvency

 

 

5.17

Force Majeure

 

 

5.18

Accounts Receivable

 

 

5.19

Labor and Employment Matters

 

 

5.20

Bank Accounts

 

 

ARTICLE 6

 

CONDITIONS

 

 

6.1

Effective Time

 

 

6.2

Each Extension of Credit

 

 

ARTICLE 7

 

AFFIRMATIVE COVENANTS

 

 

7.1

Financial Statements and Other Information

 

 

7.2

Notices of Material Events

 

ii

--------------------------------------------------------------------------------


 

7.3

Existence; Conduct of Business

 

 

7.4

Payment of Obligations

 

 

7.5

Maintenance of Properties; Insurance

 

 

7.6

Books and Records; Inspection Rights

 

 

7.7

Fiscal Year

 

 

7.8

Compliance with Laws

 

 

7.9

Use of Proceeds

 

 

7.10

Certain Obligations Respecting Subsidiaries

 

 

7.11

ERISA

 

 

7.12

Environmental Matters; Reporting

 

 

7.13

Matters Relating to Additional Real Property Collateral

 

 

7.14

Cash Deposits/Bank Accounts

 

 

ARTICLE 8

 

NEGATIVE COVENANTS

 

 

8.1

Indebtedness

 

 

8.2

Liens

 

 

8.3

Contingent Liabilities

 

 

8.4

Fundamental Changes; Asset Sales

 

 

8.5

Investments; Hedging Agreements

 

 

8.6

Restricted Junior Payments

 

 

8.7

Transactions with Affiliates

 

 

8.8

Restrictive Agreements

 

 

8.9

Sale-Leaseback Transactions

 

 

8.10

Certain Financial Covenants

 

 

8.11

Lines of Business

 

 

8.12

Other Indebtedness

 

 

8.13

Modifications of Certain Documents

 

 

ARTICLE 9

 

EVENTS OF DEFAULT

 

 

9.1

Events of Default

 

 

9.2

Receivership

 

 

ARTICLE 10

 

MISCELLANEOUS

 

iii

--------------------------------------------------------------------------------


 

10.1

Notices

 

 

10.2

Waivers; Amendments

 

 

10.3

Expenses; Indemnity; Damage Waiver

 

 

10.4

Successors and Assigns

 

 

10.5

Survival

 

 

10.6

Counterparts; Integration; References to Agreement; Effectiveness

 

 

10.7

Severability

 

 

10.8

Right of Setoff

 

 

10.9

Subordination by Credit Parties

 

 

10.10

Governing Law; Jurisdiction; Consent to Service of Process

 

 

10.11

WAIVER OF JURY TRIAL

 

 

10.12

Headings

 

 

10.13

Confidentiality

 

iv

--------------------------------------------------------------------------------


 

CREDIT AND SECURITY AGREEMENT

 

THIS CREDIT AND SECURITY AGREEMENT dated as of February 28, 2003 (this
“Agreement”) is by and among UFP Technologies, Inc., a Delaware corporation,
Moulded Fibre Technology, Inc., a Maine corporation, Simco Industries, Inc., a
Michigan corporation, and Simco Automotive Trim, Inc., a Michigan corporation,
as joint and several borrowers, the guarantors from time to time party hereto,
and FLEET CAPITAL CORPORATION, as Lender.

 

The parties hereto agree as follows:

 

ARTICLE 1

 

Definitions

 

1.1                                 Defined Terms.  As used in this Agreement,
the following terms have the meanings specified below:

 

“Accounts Receivable/Loan Reconciliation Report” means a certificate signed by a
Designated Financial Officer in substantially the form of Exhibit B-3  annexed
hereto.

 

“Additional Mortgage” has the meaning assigned to such term in Section
7.13(a)(i).

 

“Additional Mortgage Policies” has the meaning assigned to such term in Section
7.13(a)(vii).

 

“Additional Mortgaged Property” means any Real Property Asset that is now owned
or leased, or hereinafter acquired, by the Credit Parties, which the Lender
determines to acquire a Mortgage on following the Closing Date.

 

“Adjusted Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%.  Any change in the Adjusted Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 

“Advance Request” means a written request signed by a Designated Financial
Officer for a Borrowing in accordance with subsection 2.1(b), in substantially
the form of Exhibit B-5 annexed hereto.

 

“Affiliate” means, with respect to a specified Person, another Person that
Controls or is Controlled by or is under common Control with the Person
specified.

 

“Applicable Margin” and “Applicable Unused Fee Rate” means, for any Type of
Loans (a) for the Initial Payment Period (as defined below) the following
percentages per annum:

 

Class of Loans

 

Applicable Margin (% per annum)

 

Applicable
Unused Fee Rate
(% per annum)

 

 

 

 

 

Base Rate Loans

 

Eurodollar Loans

 

 

Revolving Loans

 

0

%

2.25

%

.25

%

Term Loan

 

.25

%

2.50

%

Not Applicable

 

 

1

--------------------------------------------------------------------------------


 

and (b)   for any Payment Period (as defined below) other than the Initial
Payment Period, the respective rates indicated below for Loans of such Type
opposite the applicable Fixed Charge Coverage Ratio indicated below (or as
provided in the final paragraph of this definition, for part of a Payment
Period):

 

Fixed Charge
Coverage Ratio

 

Applicable Margin (% per annum)

 

Applicable
Unused Fee Rate
(% per annum)

 

 

Revolving Loans

 

Term Loan

 

 

 

Base Rate
Loans

 

Eurodollar
Loans

 

Base Rate
Loans

 

Eurodollar
Loans

 

 

Greater than or equal to 1.50 to 1.00

 

0

%

1.75

%

0

%

2.00

%

.25

%

Greater than 1.25 to 1.0 but less than 1.50 to 1.00

 

0

%

2.00

%

0

%

2.25

%

.25

%

Less than or equal to 1.25 to 1.00

 

0

%

2.25

%

.25

%

2.50

%

.25

%

 

For purposes hereof, a “Payment Period” means (i) initially, the period
commencing on the Closing Date to and including the fifth Business Day after the
date of delivery of the financial statements required by subsection 7.1(b) and
the Compliance Certificate required by subsection 7.1(c) for the fiscal period
of the Credit Parties ended September 30, 2003 (the “Initial Payment Period”),
and (ii) thereafter, the period commencing on the day immediately succeeding the
last day of the prior Payment Period to but not including the fifth Business Day
after the earlier of (x) the due date of the next Compliance Certificate
required to be delivered by the Borrowers to the Lender pursuant to
subsection 7.1(c) concurrently with the delivery by the Borrowers of the
financial statements required by subsection 7.1(b) to be delivered to the Lender
for the periods ended March 31st, June 30th, September 30th and December 31st of
each year, or (y) the date of the actual receipt by the Lender of such
Compliance Certificate.  Subject to and in accordance with the final paragraph
of this definition, the Applicable Margin and Applicable Unused Fee Rate shall
be effective for each Payment Period (or in the circumstances described in the
final paragraph of this definition, such portion of a Payment Period).

 

The Applicable Margin and Applicable Unused Fee Rate for any Payment Period
except the Initial Payment Period shall be determined on the basis of the
Compliance Certificates required to be delivered to the Lender pursuant to
subsection 7.1(c) concurrently with the delivery by the Borrowers of the
corresponding financial statements required by subsection 7.1(b) to be delivered
to the Lender for the periods ended March 31st, June 30th, September 30th and
December 31st of each year, setting forth, among other things, a calculation of
the Fixed Charge Coverage Ratio as at the last day of the fiscal quarter
immediately preceding such Payment Period.

 

Anything in this Agreement to the contrary notwithstanding, the Applicable
Margin and Applicable Unused Fee Rate shall be the rates effective during the
Initial Payment Period as provided for above if the Compliance Certificate
required to be delivered by subsection 7.1(c) and the financial statements
required by subsection 7.1(b), respectively, shall not be delivered within five
Business Days after the same shall be due (but only with respect to the portion
of such Payment Period prior to the delivery of such certificate).

 

2

--------------------------------------------------------------------------------


 

“Available Funds” means all deposits in the Controlled Accounts which have been
made by 2:00 p.m., Boston, Massachusetts time, on a Business Day, or such later
time as the Lender and the Cash Management Bank shall have expressly consented
to.

 

“Base Rate” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear(s) interest at a rate
determined by reference to the Adjusted Base Rate.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means (a) UFP Technologies, Inc., Moulded Fibre Technology, Inc.,
Simco Industries, Inc., and Simco Automotive Trim, Inc., individually, and (b)
all of UFP Technologies, Inc., Moulded Fibre Technology, Inc., Simco Industries,
Inc., and Simco Automotive Trim, Inc., collectively, as joint and several
borrowers.

 

“Borrowing” means Loans of a particular Class of the same Type, made, converted
or continued on the same date and, in the case of Eurodollar Loans, as to which
a single Eurodollar Interest Period is in effect.

 

“Borrowing Base” means, at the relevant time of reference thereto, an amount
determined by the Lender by reference to the most recent Borrowing Base
Certificate/Collateral Update Certificate delivered to the Lender pursuant to
Section 2.1(b) which is equal to the sum of:

 

(a)          85% of Eligible Accounts, plus

 

(b)         the lesser of:

 

(i)  the sum of:

 

(A) 50% of Eligible Raw Material Inventory, plus

 

(B) 50% of Eligible Finished Goods Inventory, and

 

(ii)  $3,500,000, minus

 

(c)          reserves for foreign exchange and interest rate derivative exposure
and such other reserves as the Lender in its reasonable credit judgment shall
deem appropriate from time to time;

 

In determining the Borrowing Base from time to time, the Lender may, but shall
not be required to, rely upon reports or analyses generated by the Credit
Parties (including, without limitation, Borrowing Base Certificates/Collateral
Update Certificates) and reports or analyses generated by or on behalf of the
Lender.  Notwithstanding anything to the contrary set forth herein, the Lender
may in its reasonable credit judgment at any time and from time to time, adjust
the percentages of Eligible Accounts, Eligible Raw Materials Inventory, Eligible
Finished Goods Inventory and undrawn amount of Documentary LCs included within
the Borrowing Base.

 

“Borrowing Base Certificate” means a certificate signed by a Designated
Financial Officer certifying the amount of the Borrowing Base as of the date set
forth therein, in substantially the form of Exhibit B-1 annexed hereto.

 

3

--------------------------------------------------------------------------------


 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts are authorized or required by
law to remain closed; provided that, when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in U.S. dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any period, the sum for the Credit Parties
(determined on a consolidated basis without duplication in accordance with GAAP)
of the aggregate amount of expenditures made or liabilities incurred during such
period (including the aggregate amount of Capital Lease Obligations incurred
during such period) to acquire or construct fixed assets, plant and equipment
(including renewals, improvements and replacements, but excluding repairs)
computed in accordance with GAAP; provided that such term shall not include any
such expenditures in connection with any replacement or repair of Property
affected by a Casualty Event.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Management Bank” means Fleet National Bank, in its capacity as the
provider of cash management services to the Credit Parties.

 

“Casualty Event” means, with respect to any Property of any Person, any loss of
or damage to, or any condemnation or other taking of, such Property for which
such Person or any of its Subsidiaries receives insurance proceeds, or proceeds
of a condemnation award or other compensation.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change after the Closing Date in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority or (c) compliance by the Lender or the Issuing Lender (or, for
purposes of subsection 2.9(b), by any lending office of the Lender or by the
Lender’s or the Issuing Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law), other than a
request or directive to comply with any law, rule or regulation in effect on the
Closing Date, of any Governmental Authority made or issued after the Closing
Date.

 

“Change of Control” means (a) any event, transaction or occurrence as a result
of which a majority of the seats (other than vacant seats) on the board of
directors of any Credit Party shall be occupied by Persons who were neither (i)
nominated by the board of directors of UFP nor (ii) appointed by directors so
nominated; or (b) the failure of UFP to own, directly or indirectly through one
or more Subsidiaries, 100% of the outstanding capital stock of each of the other
Credit Parties; or (c) the sale of all or substantially all of the business or
assets of any Credit Party; or (d) R. Jeffrey Bailly and/or Ronald J. Lataille
shall for any reason cease to serve in their present capacities as officers of
the Borrower and the Borrower shall fail within six (6) months of the date that
R. Jeffrey Bailly and/or Ronald J. Lataille cease to serve in such capacities,
to retain replacements for R. Jeffrey Bailly and/or Ronald J. Lataille who have
comparable industry experience and are reasonably acceptable to the Lender.

 

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, the Loans comprising such Borrowing or the Loans that the Lender is
obligated to make, are Revolving Loans, or a Term Loan.

 

“Closing Date” means the date during which the Effective Time shall occur.

 

4

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means, collectively, all of the Property in which Liens are
purported to be granted hereunder and under the other Loan Documents as security
for the Obligations of the Credit Parties hereunder.

 

“Collateral Update Certificate” means a certificate signed by a Designated
Financial Officer, in substantially the form of Exhibit B-2 annexed hereto.

 

“Compliance Certificate” means a certificate signed by a Designated Financial
Officer, in substantially the form of Exhibit D annexed hereto, (a) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (b) setting forth reasonably detailed calculations demonstrating
compliance with Section 8.10, and (c) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 5.4 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.  A Person who
owns or holds capital stock, beneficial interests or other securities
representing five percent (5%) or more of the Total Voting Power of another
Person shall be deemed, for purposes of this Agreement, to “control” such other
Person.

 

“Control Agreement” means with respect to any Controlled Account, an agreement
in accordance with Section 4.3(b), in form and substance satisfactory to the
Lender, executed and delivered by the Credit Parties, the depository institution
at which such Controlled Account is maintained and the Lender at the Effective
Time and thereafter in accordance with Section 7.14, as such agreement may be
amended, supplemented or otherwise modified from time to time.

 

“Controlled Account “ has the meaning assigned to such term in Section 4.3(a).

 

“Copyrights” means all copyrights, whether statutory or common law, owned by or
assigned to the Credit Parties, and all exclusive and nonexclusive licenses to
the Credit Parties from third parties or rights to use copyrights owned by such
third parties, including, without limitation, the registrations, applications
and licenses listed on Schedule 5.5 hereto, along with any and all (a) renewals
and extensions thereof, (b) income, royalties, damages, claims and payments now
and hereafter due and/or payable with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (c) rights to sue for past, present and future infringements thereof,
and (d) foreign copyrights and any other rights corresponding thereto throughout
the world.

 

“Credit Parties” (i) until such time as any acquired or newly created Subsidiary
of the Borrowers shall become a Subsidiary Guarantor of the Obligations of the
Borrowers hereunder, the Borrowers; and (ii) from and after such time as any
acquired or newly created Subsidiary of the Borrowers shall become a Subsidiary
Guarantor of the Obligations of the Borrowers hereunder, the Borrowers and all
Subsidiary Guarantors.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

5

--------------------------------------------------------------------------------


 

“Designated Financial Officer” means an individual holding one or more of the
following offices with each of the Credit Parties or otherwise having executive
responsibilities for financial matters and listed in Schedule 1.4 hereto:  chief
financial officer, principal accounting officer, treasurer, assistant treasurer
or controller.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 5.6.

 

“Disposition” means any sale, assignment, transfer or other disposition of any
property (whether now owned or hereafter acquired) by any Credit Party to any
Person  other than to another Credit Party excluding (a) the granting of Liens
permitted hereunder and (b) any sale, assignment, transfer or other disposition
of (i) any property sold or disposed of in the ordinary course of business and
on ordinary business terms, (ii) any property no longer used or useful in the
business of the Credit Parties and (iii) any Collateral pursuant to an exercise
of remedies by the Lender hereunder or under any other Loan Document.

 

“EBITDA” means, for any period, (a) the net income of the Credit Parties
(determined on a consolidated basis without duplication in accordance with GAAP)
for such period, plus (b) to the extent deducted in calculating net income
(i) income taxes accrued during such period, (ii) interest and fees in respect
of Indebtedness (including amounts accrued or paid in respect of Hedging
Agreements) during such period (whether or not actually paid in cash during such
period), and (iii) depreciation and amortization accrued for such period, minus
(c) to the extent such items were added in calculating net income (i)
extraordinary or unusual gains during such period and (ii) proceeds received
during such period in respect of Casualty Events and Dispositions.

 

“Effective Time” means the time specified in a written notice from the Lender
when the conditions specified in Section 6.1 are satisfied (or waived in
accordance with Section 10.2).

 

“Eligible Accounts” means (a) the aggregate face amount of the accounts
receivable outstanding and owed to the Credit Parties as determined in
accordance with GAAP consistently applied and as entered on the books and
records of the Credit Parties in the ordinary course of the  business operations
of the Credit Parties which satisfy each of the requirements set forth below,
minus (b) without duplication, the aggregate amount of any returns, discounts
(which may, at the Lender’s option, be calculated on the shortest term), claims,
credits, chargebacks, contra accounts, aged credit balances, allowances or
excise taxes of any nature (whether issued, owing, granted or outstanding):

 

(i)                                     the subject goods have been sold and/or
services have been rendered on an absolute sale basis and on an open account
basis to an account debtor which is not (A) the United States government or any
agency thereof or other Person such that the Assignment of Claims Act would
apply to the pledge of receivables of such account debtor, unless the Assignment
of Claims Act has been complied with to the satisfaction of the Lender or (B) an
Affiliate of any Credit Party;

 

(ii)                                  an invoice (in form and substance
acceptable to the Lender) has been sent to the applicable account debtor and
bears an invoice date contemporaneous with or later than the date of sale of
such goods or rendering of such service;

 

(iii)                               the account receivable does not arise from a
sale to the account debtor on a bill-and-hold, guaranteed sale, progress
billing, sale-or-return, sale-on-assignment, sale-on-appraisal, consignment or
any other repurchase or return basis;

 

6

--------------------------------------------------------------------------------


 

(iv)                              the account is not evidenced by chattel paper
or an instrument of any kind, and has not been reduced to judgment;

 

(v)                                 the account debtor is not insolvent or the
subject of any bankruptcy or insolvency proceedings of any kind;

 

(vi)                              the account debtor is credit worthy and not
experiencing financial difficulties that could affect the collectability of the
account;

 

(vii)                           the account debtor is an entity organized under
the laws of one of the United States, whose main office is also located within
the United States (including Puerto Rico as within the United States), or, if
the account debtor is not such an entity organized and located within the United
States, the account is insured by a letter of credit issued or confirmed by a
bank acceptable to the Lender or by other credit enhancements, in each case in
form and substance satisfactory to the Lender;

 

(viii)                        the account receivable is a valid and legally
enforceable obligation of the account debtor thereunder, it is not subject to
recoupment, offset (other than discount for prompt payment) or other defense on
the part of such account debtor or to any claim on the part of such account
debtor denying liability thereunder;

 

(ix)                                the account receivable is not subject to any
Lien of any kind except for the Lien of the Lender securing the obligations of
the Credit Parties under this Agreement;

 

(x)                                   the account receivable has not remained
outstanding in whole or in part for more than (A) ninety (90) days after the
invoice date or (B) sixty (60) days after the due date;

 

(xi)                                the account receivable does not arise out of
a transaction (direct or indirect) with an employee, officer, agent, director or
stockholder of any Credit Party;

 

(xii)                             the account receivable is not owing from an
account debtor from whom twenty-five percent (25%) or more of the dollar amount
of all accounts receivable are deemed ineligible under clause (x) above;

 

(xiii)                          the total unpaid accounts receivable owing from
such account debtor do not exceed twenty percent (20%) of all Eligible Accounts;

 

(xiv)                         the account receivable constitutes Collateral in
which the Lender has a First Priority Lien securing the Obligations of the
Credit Parties under this Agreement;

 

(xv)                            the Credit Parties have not made an agreement
with the account debtor to extend the time of payment of the subject account
receivable;

 

(xvi)                         the account debtor is not located in Minnesota (or
any other jurisdiction which adopts a statute or other requirement with respect
to which any Person that obtains business from within such jurisdiction or is
otherwise subject to such jurisdiction’s tax law must file a “Business Activity
Report” (or other applicable report) or make any other required filings in a
timely manner in order to enforce its claims in such jurisdiction’s courts or
arising under such jurisdiction’s laws); provided, that accounts receivable
which would be Eligible Accounts but for the terms of this clause (xvi) shall
nonetheless be deemed to be Eligible Accounts if the Credit Parties have filed a
“Business Activity Report” (or other applicable report) with the applicable

 

7

--------------------------------------------------------------------------------


 

state office or are qualified to do business in such jurisdiction and, at the
time the account receivable was created, was qualified to do business in such
jurisdiction or had on file with the applicable state office a current “Business
Activity Report” (or other applicable report); and

 

(xvii)                      the account receivable is denominated in U.S.
Dollars;

 

provided, however, that (A) the Lender may in its reasonable credit  judgment
exclude particular accounts from the definition of Eligible Accounts and may
impose additional and/or more restrictive eligibility or valuation criteria than
those set forth above as preconditions for any account to be deemed to be an
Eligible Account hereunder, and (B) an account deemed to be an Eligible Account
at any one point in time may be excluded by the Lender in its reasonable credit
judgment at a future point in time.

 

“Eligible Inventory” means inventory of the Credit Parties recorded on the books
and records of the Credit Parties in the ordinary course of the business
operations of the Credit Parties valued on a first in first out basis at the
lower of (a) the fair market value of such inventory, or (b) the cost charged by
suppliers which are not Affiliates of the Credit Parties, which inventory
satisfies each of the following requirements:

 

(i)                                     is in good and merchantable condition
and is not work in process;

 

(ii)                                  meets all standards imposed by any
government agency having regulatory authority over such goods and/or their use,
manufacture and/or sale;

 

(iii)                               has been physically received in the
continental United States by the Credit Parties and is located at a facility
owned or leased by the Credit Parties; provided that no inventory located at a
leased facility shall be deemed to be “Eligible Inventory” hereunder unless the
landlord of such facility shall have entered into an agreement satisfactory in
form and substance to the Lender acknowledging the Liens of the Lender and
granting the Lender unrestricted access to such inventory;

 

(iv)                              is currently useable or currently salable in
the normal course of the business operations, or, as respects raw materials, is
incorporated or is being held to be incorporated in customer products being
produced or provided by the Credit Parties;

 

(v)                                 does not constitute excess, obsolete,
unsaleable, shopworn, seconds, damaged or unfit inventory;

 

(vi)                              has not remained in the possession of the
Credit Parties for more than 180-days or has not otherwise been determined by
the Lender in its reasonable credit judgment to constitute slow-moving
inventory;

 

(vii)                           does not arise from a sale to an account debtor
on a bill-and-hold, guaranteed sale, sale-or-return, sale-on-approval,
consignment or any other repurchase or return basis;

 

(viii)                        is not subject to any Lien of any kind except for
the Lien of the Lender securing Obligations under this Agreement;

 

(ix)                                has not been sold to any Person;

 

(x)                                   does not constitute raw materials
specifically printed for a customer with the Customer’s name or Customer’s
trademarks;

 

8

--------------------------------------------------------------------------------


 

(xi)                                does not constitute customer labels; and

 

(xii)                             constitutes Collateral in which the Lender has
a First Priority Lien securing the obligations of the Credit Parties under this
Agreement;

 

provided, however, that (A) the aggregate amount of Eligible Inventory shall be
computed net of such reserves for slow moving and other ineligible inventory as
the Lender shall deem appropriate, (B) the Lender may in its reasonable credit
judgment exclude particular items of inventory from the definition of Eligible
Inventory and may impose additional and/or more restrictive eligibility or
valuation criteria than those set forth above as preconditions for any item of
inventory to be deemed to be Eligible Inventory hereunder, and (C) inventory
deemed to be Eligible Inventory at any one point in time may be excluded by the
Lender in its reasonable credit judgment at a future point in time.

 

“Eligible Finished Goods Inventory” means that portion of Eligible Inventory
consisting of finished goods.

 

“Eligible Raw Materials Inventory” means that portion of Eligible Inventory
consisting of raw materials.

 

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Credit Party directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equipment Term Loan” means the $5,000,000 Equipment Term Loan to be made by the
Lender to the Borrowers at the Effective Time.

 

“Equipment Term Loan Maturity Date” means February 28, 2008, or such earlier
date as provided in Section 2.7 or Section 9.1.

 

“Equipment Term Note” means the promissory note, substantially in the form of
Exhibit A-2 annexed hereto, issued by the Borrowers in favor of the Lender and
evidencing the Equipment Term Loan.

 

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any stockholders’ or voting trust agreements) for the issuance or sale of, or
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

9

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Credit Parties, is treated as a single employer within
the meaning of Section 414(b), (c), (m) or (o) of the Code.  Notwithstanding the
foregoing, for purposes of any liability related to a Multiemployer Plan under
Title IV of ERISA, the term “ERISA Affiliate” means any trade or business that,
together with the Credit Parties, is treated as a single employer within the
meaning of Section 4001(b) of ERISA.

 

“ERISA Event” means (a) a “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder for which the notice requirement has
not been waived with respect to any Pension Plan, (b) the existence with respect
to any Pension Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan, (d) the incurrence by any Credit Party or any ERISA Affiliate of
any liability under Title IV of ERISA with respect to the termination of any
Pension Plan, (e) the receipt by any Credit Party or any ERISA Affiliate from
the PBGC or  plan administrator of any notice relating to an intention to
terminate any Pension Plan or Pension Plans or to appoint a trustee to
administer any Pension Plan, or (f) the receipt by any Credit Party or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Credit Party or any ERISA Affiliate of any notice of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Eurodollar Rate.

 

“Eurodollar Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrowers may elect; provided, that (i) if any Eurodollar
Interest Period would end on a day other than a Business Day, such Eurodollar
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Eurodollar Interest Period shall end on the next preceding
Business Day and (ii) any Eurodollar Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Eurodollar Interest Period)
shall end on the last Business Day of the last calendar month of such Eurodollar
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing. 
Notwithstanding the foregoing, if any Eurodollar Interest Period for any
Revolving Credit Borrowing would otherwise end after the Revolving Credit
Maturity Date, such Eurodollar Interest Period shall end on the Revolving Credit
Maturity Date.

 

“Eurodollar Rate” means, with respect to any Eurodollar Borrowing for any
Eurodollar Interest Period, the rate appearing on Dow Jones Markets Page 3750
(or on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the Lender
from time to time for purposes of providing quotations of interest rates
applicable to U.S. dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Eurodollar Interest Period, as the rate for U.S. dollar
deposits with a maturity comparable to such Eurodollar Interest Period.  In the
event that such rate is not available at such time for any reason, then the
“Eurodollar Rate” with respect to such Eurodollar Borrowing for such Eurodollar
Interest Period shall be the average of the rates at which U.S. dollar deposits
of $5,000,000, and for a maturity comparable to such Eurodollar Interest Period,
are offered by four major banks in the London interbank

 

10

--------------------------------------------------------------------------------


 

market as selected by the Lender in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Eurodollar Interest Period.

 

“Eurodollar Request” means a written request signed by a Designated Financial
Officer for the conversion of Base Rate Loans into Eurodollar Loans or for the
continuation of an existing Eurodollar Loan for an additional Eurodollar
Interest Period in accordance with Section 2.3, in substantially the form of
Exhibit B-4 annexed hereto.

 

“Event of Default” has the meaning assigned to such term in Section 9.1.

 

“Excess Availability” means, as of any date of determination thereof, the
difference between (a) the lesser of (i) the Revolving Credit Commitment at such
time and (ii) the Borrowing Base at such time, and (b) the Revolving Credit
Exposure at such time.

 

“Excluded Taxes” means, with respect to the Lender, the Issuing Lender or any
other recipient of any payment to be made by or on account of any Obligation
hereunder, (a) income, net worth or franchise taxes imposed on (or measured by)
its net income or net worth by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of the Lender, in which its lending
office is located or in which it is taxable solely on account of some connection
other than the execution, delivery or performance of this Agreement or the
receipt of income hereunder, and (b) any branch profits taxes imposed by the
United States of America or any similar tax imposed by any other jurisdiction in
which any Borrower is located.

 

“Existing Debt” means (i) Indebtedness of the Credit Parties existing as of the
Effective Time which is being repaid in full with the proceeds of the Loans made
by the Lender at the Effective Time and (ii) Indebtedness of the Credit Parties
existing as of the Effective Time which is permitted to remain outstanding after
the Effective Time under Section 8.1 and is listed on Schedule 8.1 hereto.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Lender from three Federal funds brokers of recognized standing
selected by it.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the most
senior Lien (other than Permitted Liens) to which such Collateral is subject.

 

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) (i) EBITDA
of the Credit Parties for such period minus (ii) the aggregate amount of all
Non-Financed Capital Expenditures during such period minus (iii) the aggregate
amount paid, or required to be paid (without duplication), in cash in respect of
the current portion of all income taxes for such period minus (iv) the aggregate
amount of dividends and distributions permitted to be paid under Section 8.6 and
actually paid in cash during such period to (b) the sum for the Credit Parties
(determined on a consolidated basis without duplication in accordance with
GAAP), of (i) the aggregate amount of Interest Expense for such period and (ii)
the aggregate amount of regularly scheduled payments of principal in respect of
Indebtedness for borrowed money (including the principal component of any
payments in respect of Capital Lease Obligations) paid or required to be paid
during such period.  For purposes of calculating Fixed Charge Coverage Ratio,
the Credit Parties shall be permitted to offset (without duplication) the income
taxes described in subsection

 

11

--------------------------------------------------------------------------------


 

(iii) above with state or federal income tax refunds received by the Credit
Parties during such period, but only in an amount less than or equal to the
amount described in subsection (iii) for such period.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” means a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock or
equity interests of any Person, or an agreement to purchase, sell or lease (as
lessee or lessor) property, products, materials, supplies or services primarily
for the purpose of enabling a debtor to make payment of such debtor’s
obligations or an agreement to assure a creditor against loss, and including,
without limitation, causing a bank or other financial institution to issue a
letter of credit or other similar instrument for the benefit of another Person,
but excluding endorsements for collection or deposit in the ordinary course of
business.  The terms “Guarantee” and “Guaranteed” used as a verb shall have a
correlative meaning.  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligations in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder).

 

“Guarantor” means any Person, including, without limitation, the Subsidiary
Guarantors, which is a guarantor hereunder as of the Effective Time or which
becomes a guarantor hereunder after the Effective Time.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, in each case regulated or subject to
regulation pursuant to any Environmental Law.

 

“Hazardous Materials Indemnity Agreement” means the Hazardous Materials
Indemnity Agreement substantially in the form of Exhibit F annexed hereto,
executed and delivered by the Credit Parties at the Effective Time, as such
agreement may be amended, supplemented or otherwise modified from time to time.

 

“Hedging Agreement”  means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Indebtedness” means, for any Person, without duplication: (a) obligations
created, issued or incurred by such Person for borrowed money (whether by loan,
advance, the issuance and sale of debt securities or the sale of Property to
another Person subject to an understanding or agreement, contingent or
otherwise, to repurchase such Property from such Person); (b) obligations of
such Person to pay the deferred purchase or acquisition price of Property or
services, other than trade accounts payable (other than for borrowed money)
arising, and accrued expenses and deferred taxes incurred and paid, in the
ordinary course of business; (c) Capital Lease Obligations of such Person; (d)
obligations of such Person

 

12

--------------------------------------------------------------------------------


 

in respect of Hedging Agreements; and (e) obligations of such Person in respect
of letters of credit or similar instruments issued or accepted by banks and
other financial institutions for the account of such Person.  The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means all Taxes other than (a) Excluded Taxes and Other
Taxes and (b) amounts constituting penalties or interest imposed with respect to
Excluded Taxes or Other Taxes.

 

“Intercompany Indebtedness” has the meaning assigned to such term in Section
10.9.

 

“Interest Expense” means, for any period, the sum, without duplication, for the
Credit Parties (determined on a consolidated basis without duplication in
accordance with GAAP), of the following: (a) all interest in respect of
Indebtedness during such period, but excluding capitalized debt acquisition
costs (including fees and expenses related to this Agreement) plus (b) the net
amounts payable (or minus the net amounts receivable) in respect of Hedging
Agreements accrued during such period (whether or not actually paid or received
during such period) excluding reimbursement of legal fees and other similar
transaction costs and excluding payments required by reason of the early
termination of Hedging Agreements in effect on the date hereof plus (c) all
fees, including letter of credit fees and expenses, (but excluding reimbursement
of legal fees) incurred in respect of Indebtedness during such period.

 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership, limited liability company or other ownership interests
or other securities of any other Person or any agreement to make any such
acquisition (including, without limitation, any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such short sale); (b) the making of any deposit with, or advance, loan or
other extension of credit to, any other Person (including the purchase of
Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such Person, but excluding
any such advance, loan or extension of credit representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business
provided that in no event shall the term of any such inventory or supply
advance, loan or extension of credit exceed 180 days); or (c) the entering into
of any Guarantee of, or other contingent obligation with respect to,
Indebtedness or other liability of any other Person and (without duplication)
any amount committed to be advanced, lent or extended to such Person. 
Notwithstanding the foregoing, Capital Expenditures shall not be deemed
“Investments” for purposes hereof.

 

“IP Collateral” means, collectively, the Collateral relating to intellectual
property rights of the Credit Parties hereunder or under any other Loan
Document.

 

“Issuing Lender” means Fleet National Bank, an Affiliate of the Lender, in its
capacity as an issuer of Letters of Credit hereunder.

 

“Landlord Waiver and Consent” means, with respect to any Leasehold Property, a
letter, certificate or other instrument in writing from the lessor under the
related lease, in form approved by the Lender in its sole discretion, including
the form of Landlord Waiver and Consent in substantially the form of Exhibit H
annexed hereto.

 

“LC Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

 

13

--------------------------------------------------------------------------------


 

“LC Sublimit” means a sublimit of the Revolving Credit Commitment available for
the issuance of Letters of Credit for the account of the Borrowers in an
aggregate maximum amount available to be drawn equal to $1, 500,000.

 

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by the Lender in its sole discretion as not being
required to be included in the Collateral and not being of material importance
to the business or operations of the Credit Parties.

 

“Lender” means Fleet Capital Corporation or any other party which becomes a
lender hereunder.

 

“Letter of Credit” means any letter of credit issued on a standby basis or in
support of trade obligations of the Credit Parties pursuant to this Agreement.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing), other
than an operating lease, relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

 

“Loan Documents” means this Agreement, the Revolving Credit Note, the Equipment
Term Note, the Real Estate Term Note, the Control Agreements, the Mortgages, the
Stock Pledge Agreement, the Hazardous Materials Indemnity Agreement, and any
other instruments or documents executed and delivered or to be delivered to the
Lender from time to time pursuant to this Agreement, as the same may be
supplemented and amended from time to time in accordance with their respective
terms.

 

“Loans” means the Revolving Loans, the Equipment Term Loan and the Real Estate
Term Loan.

 

“Lock Box” has the meaning assigned to such term in Section 4.3(a).

 

“Lockbox Agreement” means with respect to any Lock Box of the Credit Parties, an
agreement in accordance with Section 4.3(b), in form and substance satisfactory
to the Lender, executed and delivered by the Credit Parties, the depository
institution at which such Lock Box is maintained and the Lender at the Effective
Time, as such agreement may be amended, supplemented or otherwise modified from
time to time.

 

“Material Adverse Effect” means, any event, circumstance, happening or
condition, which, in the Lender’s reasonable discretion, has resulted or could
result in a material adverse effect on (a) the business, assets, financial
condition or prospects of the Credit Parties taken as a whole, (b) the ability
of any Credit Party to pay or perform any of its obligations under this
Agreement or the other Loan Documents or (c) any of the rights of or benefits
available to the Lender under this Agreement and the other Loan Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans or Letters of
Credit), including, without limitation, obligations in respect of one or more
Hedging Agreements, in an aggregate principal amount exceeding $50,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of any Person in respect of a Hedging Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that such
Person would be required to pay if such Hedging Agreement were terminated at
such time.

 

14

--------------------------------------------------------------------------------


 

“Material Leasehold Property” means a Leasehold Property reasonably determined
by the Lender to be of material value as Collateral or of material importance to
the operations of the Credit Parties.

 

“Material Owned Property” means any real property owned by any Credit Party that
is reasonably determined by the Lender to be of material value as Collateral or
of material importance to the operations of the Credit Parties following the
Closing Date.

 

“Material Rental Obligations” means obligations of the Credit Parties to pay
rent under any one or more operating leases with respect to any real or personal
property that is material to the business of the Credit Parties.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Mortgage” means a security instrument (whether designated as a deed of trust or
a mortgage, leasehold mortgage, assignment of leases and rents or by any similar
title) executed and delivered by any Credit Party in such form as may be
approved by the Lender in its sole and reasonable discretion, in each case with
such changes thereto as may be recommended by the Lender’s local counsel based
on local laws or customary local practices, and (b) at the Lender’s option, in
the case of an Additional Mortgaged Property, an amendment to an existing
Mortgage, in form satisfactory to the Lender, adding such Additional Mortgaged
Property to the Real Property Assets encumbered by such existing Mortgage, in
either cases as such security instrument or amendment may be amended,
supplemented or otherwise modified from time to time.

 

“Mortgaged Property” has the meaning assigned to such term in subsection
6.1(f)(i).

 

“Net Cash Payments” means,

 

(a)                                  with respect to any Casualty Event, the
aggregate amount of cash proceeds of insurance, condemnation awards and other
compensation received by the Credit Parties in respect of such Casualty Event
net of (i) reasonable expenses incurred by the Credit Parties in connection
therewith and (ii) contractually required repayments of Indebtedness to the
extent secured by a Lien on such property and (iii) any income and transfer
taxes payable by the Credit Parties in respect of such Casualty Event;

 

(b)                                 with respect to any Disposition, the
aggregate amount of all cash payments received by the Credit Parties directly or
indirectly in connection with such Disposition, whether at the time of such
Disposition or after such Disposition under deferred payment arrangements or
Investments entered into or received in connection with such Disposition, net of
(i) the amount of any legal, title, transfer and recording tax expenses,
commissions and other fees and expenses payable by the Credit Parties in
connection therewith, (ii) any Federal, state and local income or other Taxes
estimated to be payable by the Credit Parties as a result thereof, (iii) any
repayments by the Credit Parties of Indebtedness to the extent that such
Indebtedness is secured by a Lien on the property that is the subject of such
Disposition and the transferee of (or holder of a Lien on) such property
requires that such Indebtedness be repaid as a condition to the purchase of such
property, and (iv) any repayments by the Credit Parties to minority stockholders
if and to the extent permitted hereby; and

 

(c)                                  with respect to any incurrence of
Indebtedness or offering of equity securities, the aggregate amount of all cash
proceeds received by the Credit Parties therefrom less all legal, underwriting
and similar fees and expenses incurred in connection therewith.

 

15

--------------------------------------------------------------------------------


 

“Non-Financed Capital Expenditures” means Capital Expenditures paid in cash and
not financed with Indebtedness for borrowed money; provided that Capital
Expenditures financed with the proceeds of Revolving Loans shall be deemed to
constitute “Non-Financed Capital Expenditures” for purposes of this Agreement.

 

“Obligations” means (a) the aggregate outstanding principal balance of and all
interest on the Loans made by the Lender to the Borrowers (including any
interest accruing after the commencement of any proceeding by or against any
Borrower under the federal bankruptcy laws, as now or hereafter constituted, or
any other applicable federal or state bankruptcy, insolvency or other similar
law, and any other interest that would have accrued but for the commencement of
such proceeding, whether or not any such interest is allowed as a claim
enforceable against any Borrower in any such proceeding), and (b) all LC
Disbursements, overdraft obligations, fees, costs, charges, expenses and other
obligations from time to time owing to the Lender, the Issuing Lender, the Cash
Management Bank, or any other Affiliate of the Lender by the Credit Parties
hereunder or under any other Loan Document or in respect of any Hedging
Agreement, cash management agreement, operating or deposit account, or other
banking product from time to time made available to the Credit Parties by the
Lender, the Issuing Lender, the Cash Management Bank or any other Affiliate of
the Lender.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and the other Loan Documents, provided
that there shall be excluded from “Other Taxes” all Excluded Taxes.

 

“Patents” means all patents issued or assigned to and all patent applications
made by the Credit Parties and, to the extent that the grant of a security
interest does not cause a breach or termination thereof, all exclusive and
nonexclusive licenses to the Credit Parties from third parties or rights to use
patents owned by such third parties, including, without limitation, the patents,
patent applications and licenses listed on Schedule 5.5 hereto, along with any
and all (a) inventions and improvements described and claimed therein, (b)
reissues, divisions, continuations, extensions and continuations-in-part
thereof, (c) income, royalties, damages, claims and payments now and hereafter
due and/or payable under and with respect thereto, including, without
limitation, damages and payments for past or future infringements thereof, (d)
rights to sue for past, present and future infringements thereof, and (e) any
other rights corresponding thereto throughout the world.

 

“Pension Plan” means any Plan that is a defined benefit pension plan subject to
the provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which any Credit Party or any ERISA Affiliate is (or,
if such plan were terminated, would under Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.

 

“Permitted Investments” means:

 

(a)                                  direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof;

 

(b)                                 investments in commercial paper maturing
within 270 days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from Standard and Poor’s
Ratings Service or from Moody’s Investors Service, Inc.;

 

16

--------------------------------------------------------------------------------


 

(c)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within 180 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $250,000,000;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause (a)
above and entered into with a financial institution satisfying the criteria
described in clause (c) above;

 

(e)                                  advances, loans and extensions of credit to
any director, officer or employee of the Credit Parties, if the aggregate
outstanding amount of all such advances, loans and extensions of credit
(excluding travel advances in the ordinary course of business) does not at any
time exceed $25,000;

 

(f)                                    capital contributions by any Credit Party
to any other Credit Party and Intercompany Indebtedness; and

 

(g)                                 investments in money market mutual funds
that are rated AAA by Standard & Poor’s Rating Service.

 

“Permitted Liens” has the meaning set forth in Section 8.2.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA in which any Credit Party or any ERISA Affiliate is an “employer” as
defined in Section 3(5) of ERISA, including, but not limited to, any Pension
Plan or Multiemployer Plan.

 

“Post-Default Rate” means, a rate per annum equal to the Adjusted Base Rate plus
the Applicable Margin plus two percent (2%).

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Fleet National Bank, as its prime rate for commercial loans in effect
at its principal office in Boston, Massachusetts, which rate is not necessarily
the lowest rate charged by Fleet National Bank to its most preferred customers;
each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective.

 

“Property” means any interest of any kind in property or assets, whether real,
personal or mixed, and whether tangible or intangible.

 

“Proprietary Rights” has the meaning assigned to such term in Section 5.5(b).

 

“PTO” means the United States Patent and Trademark Office or any successor or
substitute office in which filings are necessary or, in the opinion of the
Lender, desirable in order to create or perfect Liens on any IP Collateral.

 

“Real Estate Term Loan” means the $2,500,000 Real Estate Term Loan to be made by
the Lender to the Borrowers at the Effective Time.

 

17

--------------------------------------------------------------------------------


 

“Real Estate Term Loan Maturity Date” means February 28, 2008, or such earlier
date as provided in Section 2.7 or Section 9.1.

 

“Real Estate Term Note” means the promissory note, substantially in the form of
Exhibit A-3 annexed hereto, issued by the Borrowers in favor of the Lender and
evidencing the Real Estate Term Loan.

 

“Real Property Asset” means, at any time of determination, any and all real
property owned or leased by the Credit Parties.

 

“Registered Proprietary Rights” has the meaning assigned to such term in Section
5.5(c).

 

“Reimbursement Obligation” has the meaning assigned to such term in Section
2.4(d).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of, or other equity
interest in, any Credit Party now or hereafter outstanding, except a dividend
payable solely in shares of stock or other equity interests, (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of stock
of, or other equity interest in, any Credit Party now or hereafter outstanding,
(iii) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of stock of, or
other equity interest in, any Credit Party, (iv) any payment or prepayment of
principal of, premium, if any, or interest on, or redemption purchase,
retirement, defeasance (including economic or legal defeasance), sinking fund or
similar payment with respect to, any Subordinated Indebtedness, and (v) any
payment made to any Affiliates of any Credit Party in respect of management,
consulting or other similar services provided to any Credit Party.

 

“Restrictive Agreements” has the meaning assigned to such term in
Section 5.13(b).

 

“Revolving Credit Availability Period” means the period from and including the
Effective Time to but excluding the earlier of (a) the Revolving Credit Maturity
Date and (b) the date of termination of the Revolving Credit Commitment, as
terminated by the Borrowers pursuant to Section 2.7 or by the Lender pursuant to
Section 9.1.

 

“Revolving Credit Commitment” means the commitment of the Lender to make
Revolving Loans as such commitment may be reduced from time to time pursuant to
Section 2.5.  The original maximum amount of the Revolving Credit Commitment is
equal to $12,000,000.

 

“Revolving Credit Exposure” means at any time the sum of (a) the outstanding
principal amount of Revolving Loans at such time and (b) the Total LC Exposure
at such time.

 

“Revolving Credit Maturity Date” means February 28, 2006.

 

“Revolving Credit Note” means the promissory note, substantially in the form of
Exhibit A-1 annexed hereto, issued by the Borrowers in favor of the Lender.

 

“Revolving Loan” means a Loan made pursuant to Section 2.1(a) that utilizes the
Revolving Credit Commitment.

 

18

--------------------------------------------------------------------------------


 

“Senior Liabilities” means, as at any time of determination thereof, (a) the
aggregate amount of all indebtedness, liabilities and other obligations of the
Credit Parties (determined on a consolidated basis in accordance with GAAP) at
such time minus (b) the aggregate principal amount of Subordinated Indebtedness
at such time.

 

 “Solvency Certificate” means a certificate in substantially the form of Exhibit
J annexed hereto executed by the Chief Financial Officer of the Borrowers and
delivered to the Lender on the Closing Date.

 

“Special Counsel” means Palmer & Dodge LLP, in its capacity as special counsel
to Fleet Capital Corporation, as Lender of the credit facilities contemplated
hereby.

 

“Stock Pledge Agreement” means the Stock Pledge Agreement in substantially the
form of Exhibit E annexed hereto executed by UFP and delivered to the Lender on
the Closing Date with respect to the capital stock of each of the Credit Parties
owned by UFP or its Subsidiaries, as the same may be modified or amended from
time to time with the consent of the Lender.

 

“Subordinated Indebtedness” means any Indebtedness of the Credit Parties
incurred after the Closing Date with the consent of the Lender that by its terms
(or by the terms of the instrument under which it is outstanding and to which
appropriate reference is made in the instrument evidencing such Subordinated
Indebtedness) is made subordinate and junior in right of payment to the Loans
and to the other Obligations of the Credit Parties by provisions in form and
substance reasonably satisfactory to the Lender and Special Counsel.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent
and/or one or more subsidiaries of the parent.  References herein to
“Subsidiaries” shall, unless the context requires otherwise, be deemed to be
references to Subsidiaries of the Borrowers.

 

“Subsidiary Guarantor” means, collectively, any Subsidiary of the Borrowers
which becomes a Guarantor hereunder after the Effective Time.

 

“Tangible Net Worth” means, at any time, an amount for the Credit Parties
(determined on a consolidated basis without duplication in accordance with GAAP)
equal to (a) the book net worth of the Credit Parties at such time, minus (b)
the aggregate amount at such time of all investments in, and all receivables,
fees, loans and other amounts due from, Affiliates, minus (c) the total book
value at such time of all intangible assets, including without limitation, such
items as goodwill, customer lists, Patents, Copyrights and Trademarks, and
rights (including rights under licenses) with respect to the foregoing, minus
(d) the total book value at such time of all deferred tax assets net of deferred
tax liabilities recorded on the books of the Credit Parties.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

 “Term Loans” means, collectively, the Equipment Term Loan and the Real Estate
Term Loan.

 

19

--------------------------------------------------------------------------------


 

“Term Notes” means, collectively, the Equipment Term Note and the Real Estate
Term Note.

 

“Total Gross Availability” means, at any time, the lesser of (i) the Borrowing
Base at such time and (ii) the Revolving Credit Commitment at such time.

 

“Total LC Exposure” means, at any time, the sum of (a) 100% of the aggregate
undrawn amount of all outstanding standby and documentary Letters of Credit at
such time plus (b) the aggregate amount of all LC Disbursements that have not
yet been reimbursed by or on behalf of the Borrowers at such time.

 

“Total Voting Power” means, with respect to any Person, the total number of
votes which holders of securities having the ordinary power to vote, in the
absence of contingencies, are entitled to cast in the election of directors of
such Person.

 

“Trademarks” means all trademarks (including service marks), federal and state
trademark registrations and applications made by the Credit Parties, common law
trademarks and trade names owned by or assigned to the Credit Parties, all
registrations and applications for the foregoing and all exclusive and
nonexclusive licenses from third parties of the right to use trademarks of such
third parties, including, without limitation, the registrations, applications,
unregistered trademarks, service marks and licenses listed on Schedule 5.5
hereto, along with any and all (a) renewals thereof, (b) income, royalties,
damages and payments now and hereafter due and/or payable with respect thereto,
including, without limitation, damages, claims and payments for past or future
infringements thereof, (c) rights to sue for past, present and future
infringements thereof, and (d) foreign trademarks, trademark registrations, and
trade name applications for any thereof and any other rights corresponding
thereto throughout the world.

 

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Adjusted Base Rate.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“UFP” means UFP Technologies, Inc., a Delaware corporation.

 

“U.S. Dollars” or “$” refers to lawful money of the United States of America.

 

“Wholly Owned Subsidiary” means, with respect to any Person at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing 100% of the equity
or ordinary voting power (other than directors’ qualifying shares) or, in the
case of a partnership, 100% of the general partnership interests are, as of such
date, directly or indirectly owned, controlled or held by such Person or one or
more Wholly Owned Subsidiaries of such Person or by such Person and one or more
Wholly Owned Subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

1.2                                 Terms Generally.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to

 

20

--------------------------------------------------------------------------------


 

have the same meaning and effect as the word “shall”.  Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

1.3                                 Accounting Terms; GAAP.  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrowers notify the Lender that the Borrowers request an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Lender notifies the Borrowers that the Lender requests an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision shall have been
amended in accordance herewith.

 

1.4                                 Joint and Several Obligations; Designated
Financial Officers.

 

(a)                                  All Obligations of the Credit Parties
hereunder shall be joint and several.  Any notice, request, waiver, consent or
other action made, given or taken by any Credit Party shall bind all Credit
Parties.

 

(b)                                 Each Credit Party hereby authorizes each of
the Designated Financial Officers listed in Schedule 1.4 hereto to act as agent
for each Credit Party and to execute and deliver on behalf of each Credit Party
such notices, requests, waivers, consents, certificates and other documents, and
to take any and all actions required or permitted to be delivered or taken by
any Credit Party hereunder.  The Borrowers may replace any of the Designated
Financial Officers listed in Schedule 1.4 hereto or add any additional
Designated Financial Officers by delivering written notice to the Lender
specifying the names of each new Designated Financial Officer and the offices
held by each such Person.  Each Credit Party hereby agrees that any such
notices, requests, waivers, consents, certificates and other documents executed,
delivered or sent by any Designated Financial Officer and any such actions taken
by any Designated Financial Officer shall bind each Credit Party.

 

ARTICLE 2

 

The Credits

 

2.1                                 Revolving Loans.

 

(a)                                  Revolving Credit Commitment.  Subject to
the terms and conditions set forth herein, the Lender agrees to make Revolving
Loans to the Borrowers from time to time during the Revolving Credit
Availability Period in an aggregate principal amount that will not result in the
Revolving Credit Exposure exceeding the lesser of (i) the Revolving Credit
Commitment at such time and

 

21

--------------------------------------------------------------------------------


 

(ii) the Borrowing Base at such time.  Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrowers may borrow, prepay
and reborrow Revolving Loans.

 

(b)                                 Funding of Revolving Loans. Not later than
3:30 p.m. Boston, Massachusetts time, on each Business Day, the Lender shall,
subject to the conditions of the Agreement (but without any further written
notice required), make a Revolving Loan to the Borrower in an amount equal to
the amount necessary to pay items to be drawn on the Controlled Accounts
maintained with the Cash Management Bank that day after giving effect to all
Available Funds to be deposited to such Controlled Accounts on that day, by
crediting such amount to one or more accounts of the Borrower maintained with
the Cash Management Bank.  To request the funding of any other Revolving Loan
hereunder, the Borrower shall deliver to the Lender not later than 1:00 p.m.,
Boston, Massachusetts time, by facsimile or electronic mail transmission, an
Advance Request in substantially the form of Exhibit B-5 hereto, and setting
forth all of the information required to be set forth therein including, without
limitation, the Total Gross Availability as set forth in the most recent
Collateral Update Certificate/Borrowing Base Certificate delivered to Lender,
and the amount of the Revolving Loan requested.  Upon receipt of such Advance
Request and provided that no Default or Event of Default shall have occurred and
be continuing or shall result therefrom, not later than 3:30 p.m. Boston,
Massachusetts time on the date such Advance Request is delivered to the Lender,
the Lender shall make a Revolving Loan to the Borrower in an amount equal to the
amount set forth in such Advance Request by crediting such amount to one or more
accounts of the Borrower maintained with the Lender; provided that Revolving
Loans made to finance the reimbursement of an LC Disbursement under any Letter
of Credit as provided in Section 2.4(e) shall be remitted by the Lender to the
Issuing Lender.

 

(c)                                  Interest on Revolving Loans.  Subject to
Section 2.3 hereof, each Revolving Loan made to the Borrowers by Lender
hereunder shall bear interest at a rate per annum equal to the Adjusted Base
Rate plus the Applicable Margin.  Notwithstanding the foregoing, (i) all
Revolving Loans which are not paid when due shall automatically bear interest
until paid in full at the Post-Default Rate, (ii) during the period when any
Event of Default of the type described in clauses (g), (h) or (i) of Section 9.1
shall have occurred and be continuing, the principal of all Revolving Loans
hereunder shall automatically bear interest, after as well as before judgment,
at the Post-Default Rate, (iii) if there shall occur and be continuing any Event
of Default (other than an Event of Default of the type described in clauses (g),
(h) or (i) of Section 9.1), following written notice delivered to the Borrowers
from the Lender, the principal of all Revolving Loans hereunder shall bear
interest, after as well as before judgment, at the Post-Default Rate during the
period beginning on the date such Event of Default first occurred, and ending on
the date such Event of Default is cured or waived.  Accrued interest on each
Revolving Loan shall be payable in arrears on the first day of each month;
provided that interest accrued at the Post-Default Rate shall be payable on
demand, and all accrued interest on Revolving Loans shall be payable upon
expiration of the Revolving Credit Availability Period.  All interest hereunder
shall be computed on the basis of a year of 360 days, and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(d)                                 Repayment of Revolving Loans.  The Borrowers
unconditionally promise to pay to the Lender the then unpaid principal amount of
the Revolving Loans on the Revolving Credit Maturity Date.  In addition, if
following any reduction in the Revolving Credit Commitment or at any other time
the Revolving Credit Exposure shall exceed the lesser of (i) the Revolving
Credit Commitment at such time, or (ii) the Borrowing Base at such time, the
Borrowers shall first, repay Revolving Loans in an aggregate amount equal to
such excess, and second, provide cash collateral for Total LC Exposure as
specified in Section 2.4(g) in an aggregate amount equal to such excess.

 

(e)                                  Loan Account.  The Lender shall maintain in
accordance with its usual practice an account evidencing the indebtedness of the
Borrowers to the Lender resulting from each Revolving

 

22

--------------------------------------------------------------------------------


 

Loan made by the Lender, including the amounts of principal and interest payable
and paid to the Lender from time to time hereunder.  The entries made in the
account maintained pursuant to this subsection 2.1(e) shall be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of the Lender to maintain such account or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Revolving Loans in accordance with the terms of this Agreement.

 

(f)                                    Revolving Credit Note.  Prior to the
Closing Date, the Borrowers shall prepare, execute and deliver to the Lender a
Revolving Credit Note in the principal amount of the Revolving Credit
Commitment.

 

2.2                                 Term Loans.

 

(a)                                  Funding of the Term Loans.  Subject to the
terms and conditions set forth herein, the Lender agrees to fund the full amount
of the Term Loans at the Effective Time.  Principal amounts of the Term Loans
that have been repaid or prepaid may not be reborrowed.

 

(b)                                 Interest on the Term Loans.  Subject to
Section 2.3 hereof, the outstanding principal amount of the Term Loans shall
bear interest at a rate per annum equal to the Adjusted Base Rate plus the
Applicable Margin.  Notwithstanding the foregoing, (i) any portion of the Term
Loans which is not paid when due shall automatically bear interest until paid in
full at the Post-Default Rate, (ii) during the period when any Event of Default
of the type described in clauses (g), (h) or (i) of Section 9.1 shall have
occurred and be continuing, the outstanding principal balance of the Term Loans
shall automatically bear interest, after as well as before judgment, at the
Post-Default Rate, (iii) if there shall occur and be continuing any Event of
Default (other than an Event of Default of the type described in clauses (g),
(h) or (i) of Section 9.1), following written notice delivered to the Borrowers
from the Lender, the outstanding principal balance of the Term Loans shall bear
interest, after as well as before judgment, at the Post-Default Rate during the
period beginning on the date such Event of Default first occurred, and ending on
the date such Event of Default is cured or waived.  Accrued interest on the
outstanding principal balance of the Term Loans shall be payable in arrears on
the first day of each month; provided that interest accrued at the Post-Default
Rate shall be payable on demand, and all accrued interest on the (x) Equipment
Term Loan shall be payable on each date that any portion of the principal of the
Equipment Term Loan shall be payable hereunder and on the Equipment Term Loan
Maturity Date, and (y) Real Estate Term Loan shall be payable on each date that
any portion of the principal of the Real Estate Term Loan shall be payable
hereunder and on the Real Estate Term Loan Maturity Date.  All interest
hereunder shall be computed on the basis of a year of 360 days, and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

(c)                                  Repayment of Term Loans.

 

(i)                                     Equipment Term Loan.  The Borrowers
hereby unconditionally promise to pay to the Lender monthly principal
installments in respect of the Equipment Term Loan on the first day of each
month commencing May 1, 2003 equal in amount to 70,000.00 each month.  To the
extent not previously paid, the Term Loan shall be due and payable in full on
the Term Loan Maturity Date.

 

(ii)                                  Repayment of Real Estate Term Loan.  The
Borrowers hereby unconditionally promise to pay to the Lender monthly principal
installments in respect of the Real Estate Term Loan on the first day of each
month commencing May 1, 2003 equal in amount to $14,000.00 each month. To the
extent not previously paid, the Term Loan shall be due and payable in full on
the Term Loan Maturity Date.

 

23

--------------------------------------------------------------------------------


 

(d)                                 Loan Account.  The Lender shall maintain in
accordance with its usual practice an account evidencing the indebtedness of the
Borrowers to the Lender in respect of the Term Loan, including the amounts of
principal and interest payable and paid to the Lender from time to time
hereunder.  The entries made in the account maintained pursuant to this
subsection  2.2(d) shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of the Lender to
maintain such account or any error therein shall not in any manner affect the
obligation of the Borrowers to repay the Term Loan in accordance with the terms
of this Agreement.

 

(e)                                  Term Note.  Prior to the Closing Date, the
Borrowers shall prepare, execute and deliver to the Lender the Term Notes
evidencing the Borrowers’ obligations in respect of the Term Loans.

 

2.3                                 Eurodollar Borrowings.

 

(a)                                  General.  The entire principal balance of
the Term Loans and each Revolving Loan initially shall be a Base Rate Loan. 
Thereafter, the Borrowers may elect to convert all or any portion of the Term
Loans or any portion of the outstanding Revolving Loans to a Eurodollar
Borrowing.  The Borrowers may elect different options for continuations and
conversions with respect to different portions of the affected Borrowing, in
which case the Loans comprising each such portion shall be considered a separate
Borrowing.  The Borrowers shall not be permitted to select any Eurodollar
Interest Period for any Eurodollar Borrowing that ends after the Revolving
Credit Maturity Date, the Equipment Term Loan Maturity Date or the Real Estate
Term Loan Maturity Date.

 

(b)                                 Interest on Eurodollar Borrowings.  Each
Eurodollar Borrowing shall bear interest during the applicable Eurodollar
Interest Period at a rate per annum equal to the Eurodollar Rate plus the
Applicable Margin.  Notwithstanding the foregoing, (i) all Eurodollar Borrowings
which are not paid when due shall automatically be converted into Base Rate
Borrowings and shall bear interest until paid in full at the Post-Default Rate,
(ii) during the period when any Event of Default of the type described in
clauses (g), (h) or (i) of Section 9.1 shall have occurred and be continuing,
all Eurodollar Borrowings shall automatically be converted into Base Rate
Borrowings and shall bear interest, after as well as before judgment, at the
Post-Default Rate, (iii) if there shall occur and be continuing any Event of
Default (other than an Event of Default of the type described in clauses (g),
(h) or (i) of Section 9.1), following written notice delivered to the Borrowers
from the Lender, all Eurodollar Borrowings shall automatically be converted into
Base Rate Borrowings and shall bear interest, after as well as before judgment,
at the Post-Default Rate during the period beginning on the date such Event of
Default first occurred, and ending on the date such Event of Default is cured or
waived.  Accrued interest on each Eurodollar Borrowing shall be payable in
arrears on the first day of each month and on the last Business Day of the
Eurodollar Interest Period applicable to such Eurodollar Borrowing; provided
that interest accrued at the Post-Default Rate shall be payable on demand.  All
interest hereunder shall be computed on the basis of a year of 360 days, and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

 

(c)                                  Procedure for Requesting Eurodollar
Borrowings.  To request that any portion of the Term Loan or the outstanding
Revolving Loans be converted into a Eurodollar Borrowing, or, to request that
any Eurodollar Borrowing continue as a Eurodollar Borrowing for an additional
Eurodollar Interest Period, the Borrowers shall submit to the Lender a
Eurodollar Request, in substantially the form of Exhibit B-4 hereto and setting
forth all of the information required to be set forth therein, by electronic
mail or facsimile transmission, not later than 1:00 p.m., Boston, Massachusetts
time, three Business Days before the date of the proposed conversion or
continuation of such Borrowing.  Each such Eurodollar Request made by the
Borrowers shall be irrevocable.  Subject to the provisions of subsection 2.3(f)
and provided that no Default or Event of Default shall have occurred and be
continuing, upon receipt of a Eurodollar Request, the Lender shall on the
requested date of conversion or continuation (i) convert the

 

24

--------------------------------------------------------------------------------


 

Base Rate Loan requested to be converted into a Eurodollar Loan for the
Eurodollar Interest Period set forth in such Eurodollar Request and/or (ii)
continue the Eurodollar Loan requested to be continued as a Eurodollar Loan for
the additional Eurodollar Interest Period set forth in such Eurodollar Request.

 

(d)                                 Incomplete Eurodollar Requests.  If any
Eurodollar Request is incomplete in any respect, then such Eurodollar Request
shall be void and the Borrowing which was the subject matter of such Eurodollar
Request shall continue as a Base Rate Borrowing.  If, with respect to any
existing Eurodollar Borrowing, the Borrowers fail to deliver a Eurodollar
Request to continue such Eurodollar Borrowing at least three Business Days prior
to the expiration of the Eurodollar Interest Period for such existing Eurodollar
Borrowing, such Eurodollar Borrowing shall automatically convert to a Base Rate
Borrowing at the expiration of such Eurodollar Interest Period.

 

(e)                                  Limit on Eurodollar Borrowings.  At the
commencement of each Eurodollar Interest Period for a Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount at least equal to $250,000 or any
greater multiple of $100,000.  Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of five (5) Eurodollar Borrowings outstanding.

 

(f)                                    Alternate Rate of Interest.  If prior to
the commencement of any Eurodollar Interest Period for a Eurodollar Borrowing,
the Lender determines that (i) adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Eurodollar Interest Period, (ii) the
Eurodollar Rate for such Eurodollar Interest Period will not adequately and
fairly reflect the cost to the Lender of making or maintaining Eurodollar
Borrowings, or (iii) as a result of any Change in Law it is unlawful or
impossible for the Lender to make or maintain any Eurodollar Borrowing; then in
each case the Lender shall give notice thereof to the Borrowers as promptly as
practicable thereafter and, until the Lender notifies the Borrowers that the
circumstances giving rise to such notice no longer exist, any Eurodollar Request
submitted by the Borrowers shall be ineffective; provided that if as a result of
a Change in Law the Lender is prohibited from maintaining any outstanding
Eurodollar Borrowing, upon notice from the Lender, the Borrowers shall
immediately (A) convert such Eurodollar Borrowing to a Base Rate Loan, or (B)
repay such Eurodollar Borrowing in full, together with all interest accrued
thereon and all fees and other amounts payable to the Lender hereunder (in
either case, subject to the provisions of subsection 2.3(g) of this Agreement
with respect to redeployment costs).

 

(g)                                 Break Funding Payments.  In the event of (i)
the payment of any principal of any Eurodollar Loan other than on the last day
of the Eurodollar Interest Period applicable thereto (including as a result of
an Event of Default), (ii) the conversion of any Eurodollar Loan other than on
the last day of the Eurodollar Interest Period applicable thereto, or (iii) the
failure to borrow, convert, continue or prepay any Eurodollar Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice is permitted to be revocable and is revoked in accordance herewith),
then, in any such event, the Borrowers shall compensate the Lender for the loss,
cost and expense attributable to such event, as determined by the Lender in a
manner consistent with its customs and practices.  In the event that the Lender
is entitled to receive compensation pursuant to this subsection 2.3(g), the
Lender shall deliver a certificate to the Borrowers setting forth the amount or
amounts that the Lender is entitled to receive, and the Borrowers shall pay such
amount or amounts within three (3) days after receipt of such certificate.

 

2.4                                 Letters of Credit.

 

(a)                                  General.  Subject to the terms and
conditions set forth herein, in addition to the Revolving Loans provided for in
Section 2.1, any Borrower may request the issuance of Letters of Credit for its
own account by the Issuing Lender, in a form reasonably acceptable to the
Issuing Lender, at any time and from time to time during the Revolving Credit
Availability Period.  Letters of Credit issued

 

25

--------------------------------------------------------------------------------


 

hereunder shall constitute utilization of the Revolving Credit Commitment.  In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by any Borrower to, or entered into by
any Borrower with, the Issuing Lender relating to any Letter of Credit, the
terms and conditions of this Agreement shall control.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrowers shall deliver to the Issuing Lender and the Lender by electronic or
facsimile transmission (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a letter of credit application in the form
required by the Issuing Lender.  A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit, the Borrowers shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension (i)
the Total LC Exposure at such time shall not exceed the LC Sublimit, and
(ii) the Revolving Credit Exposure at such time shall not exceed the lesser of
(A) the Revolving Credit Commitment at such time, and (B) the Borrowing Base at
such time.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire (without giving effect to any extension thereof by reason of an
interruption of business) at or prior to the close of business on the earlier of
(i) the date 365 days, in the case of standby Letters of Credit, or 180 days, in
the case of documentary Letters of Credit, after the date of the issuance of
such Letter of Credit (or, in the case of any renewal or extension thereof, 365
days or 180 days, as applicable, after such renewal or extension) provided that
any such standby Letter of Credit may provide for automatic extensions thereof
to a date not later than 365 days beyond its current expiration date, and (ii)
the date that is thirty Business Days prior to the Revolving Credit Maturity
Date.  No Letter of Credit may be extended beyond the date that is thirty
Business Days prior to the Revolving Credit Maturity Date.

 

(d)                                 Reimbursement.  If the Issuing Lender shall
make any LC Disbursement in respect of a Letter of Credit, the Borrowers shall
reimburse (each, a “Reimbursement Obligation”) the Issuing Lender in respect of
such LC Disbursement by paying to the Lender for the account of the Issuing Bank
an amount equal to such LC Disbursement not later than 1:00 p.m., Boston,
Massachusetts time, on (i) the Business Day that the Borrowers receive notice of
such LC Disbursement, if such notice is received prior to 11:00 a.m., Boston,
Massachusetts time, or (ii) the Business Day immediately following the day that
the Borrowers receive such notice, if such notice is not received prior to such
time, provided that, subject to the conditions to borrowing set forth herein,
payment of each such Reimbursement Obligation shall be made through the
automatic funding of a Base Rate Borrowing in an amount equal to the amount of
such Reimbursement Obligation, and the Borrowers hereby irrevocably authorize
and direct the Lender to take such actions as may necessary to effectuate such
automatic funding of such Base Rate Borrowings.  To the extent that any such
Reimbursement Obligation is paid through the automatic funding of a Base Rate
Borrowing, the Borrowers’ obligation to make such payment shall be discharged
and replaced by the resulting Base Rate Borrowing.  If the Borrowers cannot
satisfy the conditions to borrowing set forth herein such that the payment of
any Reimbursement Obligation cannot be made through the automatic funding of a
Base Rate Borrowing and the Borrowers shall fail to make such payment when due,
the Lender shall promptly pay to the Issuing Lender the unreimbursed portion of
the LC Disbursement.  Promptly following receipt by the Lender of any payment
from the Borrowers pursuant to this paragraph, the Lender shall distribute such
payment to the Issuing Lender.

 

(e)                                  Obligations Absolute.  The Borrowers’
obligation to reimburse LC Disbursements as provided in subsection 2.4(d) shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit, or any

 

26

--------------------------------------------------------------------------------


 

term or provision therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the Issuing Lender to the beneficiary under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit and (iv) any other event or circumstance
whatsoever (other than gross negligence or willful misconduct of the Issuing
Lender), whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.4, constitute a legal or equitable discharge of the
Borrowers’ obligations hereunder.

 

(f)                                    Interim Interest.  If the Issuing Lender
shall make any LC Disbursement in respect of any Letter of Credit, and if the
Borrowers cannot satisfy the conditions to borrowing set forth herein such that
payment of the Reimbursement Obligation resulting from such LC Disbursement
cannot be made through the automatic funding of a Base Rate Borrowing, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to Base Rate Loans; provided that, if the
Borrowers fail to reimburse such LC Disbursement when due pursuant to subsection
2.4(d), then interest calculated at the Post-Default Rate shall accrue on the
unpaid amount thereof.  Interest accrued pursuant to this paragraph shall be for
the account of the Issuing Lender, except that interest accrued on and after the
date of payment by the Lender pursuant to subsection 2.4(d) shall be for the
account of the Lender to the extent of the payment.

 

(g)                                 Cash Collateralization.  If either (i) an
Event of Default shall occur and be continuing and the Borrowers receive notice
from the Lender demanding the deposit of cash collateral pursuant to this
paragraph, or (ii) the Borrowers shall be required to provide cash collateral
for Total LC Exposure pursuant to subsections  2.1(d) or 2.7(b), the Borrowers
shall immediately deposit with the Lender an amount in cash equal to, in the
case of an Event of Default, the Total LC Exposure as of such date plus any
accrued and unpaid interest thereon and, in the case of any cash collateral
required to be provided pursuant to subsections 2.1(d) or 2.7(b), the amount
required under subsections 2.1(d) or 2.7(b), as the case may be; provided that
the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
described in clause (g) or (h) of Section 9.1.  Such deposit shall be held by
the Lender as collateral in the first instance for the Total LC Exposure under
this Agreement and thereafter for the payment of any other obligations of the
Credit Parties hereunder.

 

2.5                                 Expiration, Termination or Reduction of
Revolving Credit Commitment.

 

(a)                                  Expiration of Revolving Credit Commitment. 
Unless previously terminated, the Revolving Credit Commitment shall expire at
the close of business on the Revolving Credit Maturity Date.

 

(b)                                 Reduction of Revolving Credit Commitment. 
The Borrowers may at any time and from time to time reduce the Revolving Credit
Commitment; provided that (i) each reduction of the Revolving Credit Commitment
shall be in an amount that is at least equal to $500,000 or any greater multiple
of $100,000, and (ii) the Borrowers shall not reduce the Revolving Credit
Commitment if, after giving effect to any concurrent repayment, the total
Revolving Credit Exposure would exceed the total Revolving Credit Commitment. 
The Borrowers shall notify the Lender of any election to reduce the Revolving
Credit Commitment at least three Business Days prior to the effective date of
such reduction, specifying the effective date thereof.  Each notice of reduction
of the Revolving Credit Commitment shall be irrevocable.  Each reduction of the
Revolving Credit Commitment shall be permanent.

 

27

--------------------------------------------------------------------------------


 

(c)                                  Optional Termination of Revolving Credit
Commitment.  Subject to the provisions of subsection 2.5(d), the Borrowers shall
have the right at any time to terminate the Revolving Credit Commitment.  The
Borrowers shall notify the Lender of any election to terminate the Revolving
Credit Commitment under this subsection 2.5(c) in writing at least ninety (90)
days prior to the effective date of such termination, specifying the effective
date thereof.  Each notice of termination of the Revolving Credit Commitment
shall be irrevocable.  Any termination of the Revolving Credit Commitment shall
be permanent.

 

(d)                                 Termination Fee.  In connection with any
termination of the Revolving Credit Commitment, the Borrowers shall (i) repay
the entire principal balance of, and all accrued interest and fees owing with
respect to, the Revolving Loans and the Term Loans, and (ii) pay to the Lender,
a termination fee equal to the applicable amount set forth below:

 

Period during which
Termination Date Occurs

 

Applicable Termination Fee

 

Prior to the first anniversary of the Closing Date

 

$

180,000

 

On or after the first anniversary of the Closing Date but prior to the second
anniversary of the Closing Date

 

$

60,000

 

From and after the second anniversary of the Closing Date

 

$

0

 

 

Notwithstanding the foregoing, the Borrowers shall not be obligated to pay the
fee described in Section 2.5(d)(ii) if the credit facilities contemplated hereby
are being transferred to an Affiliate of the Lender for their respective
remaining terms or are refinanced by the Lender in connection with a “going
private” transaction.

 

2.6                                 Payments.

 

(a)                                  Payments Generally.  The Borrowers shall be
obligated to make each payment required to be made by the Borrowers hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
otherwise) to Lender at its offices in Boston, Massachusetts, prior to 3:00
p.m., Boston, Massachusetts time, on the date when due (except that if any
payment shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension).  All payments shall be made in immediately available funds, in
U.S. dollars without set-off or counterclaim.  Any amounts received after such
time on any date may, in the discretion of the Lender, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  Notwithstanding anything to the contrary set forth herein,
subject to the conditions to the funding of Revolving Loans set forth herein,
all payments of interest, fees and any other amounts due to be paid by the
Borrowers hereunder shall be made through the automatic funding of Base Rate
Revolving Loans in amounts equal to the amounts of such interest, fees or other
amounts due to be paid by the Borrowers hereunder, and the Borrowers hereby
irrevocably authorize and direct the Lender to take such actions as may be
necessary to effectuate such automatic funding of Base Rate Revolving Loans,
and, upon funding of any such Base Rate Revolving Loan, the Borrowers’
obligation to make such payment shall be discharged and replaced by the
resulting Base Rate Revolving Loan.  The Borrowers expressly acknowledge and
agree that (i) the Lender may, in its sole discretion, effectuate the automatic
funding of a Revolving Loan pursuant to this subsection 2.6(a) even though at
the time of, or after giving effect to, the funding of such Revolving Loans the
Revolving Credit Exposure exceeds the lesser of (x) the

 

28

--------------------------------------------------------------------------------


 

Revolving Credit Commitment and (y) the Borrowing Base, and (ii) if any one or
more of the conditions to the funding of Revolving Loans cannot be satisfied and
the Lender, in its sole discretion, refuses to fund a Base Rate Revolving Loan
in an amount sufficient to satisfy the amount of any interest, fees or other
amounts due hereunder, the Borrowers shall remain obligated to pay the full
amount of such interest, fees or other amounts as and when the same shall become
due.

 

(b)                                 Application of Payments.  If at any time
insufficient funds are received by and available to the Lender to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder under any circumstances, including, without limitation during, or as a
result of the exercise by the Lender of remedies hereunder or under any other
Loan Document and applicable law, such funds shall be applied (i) first, to pay
interest, fees, costs and expenses then due hereunder, (ii) second, to pay
principal and unreimbursed LC Disbursements then due hereunder, and (iii) third,
to any other Obligations then due from the Credit Parties to the Lender, the
Issuing Lender, the Cash Management Bank or any other Affiliate of the Lender.

 

(c)                                  Collection.  Any check, instrument or other
item of payment in favor of any Borrower remitted to the Cash Management Bank
for processing shall be subject to a collection charge equal to two days
interest on the amount thereof at the Adjusted Base Rate plus the Applicable
Margin, which collection charges shall be payable by the Borrowers monthly in
arrears on the first Business Day of each month.

 

2.7                                 Prepayment of Loans.

 

(a)                                  Optional Prepayments of Loans.  The
Borrowers shall have the right at any time and from time to time to prepay the
Revolving Loans in whole or in part, subject to the payment of any amounts due
under subsection 2.3(g) and, if the Revolving Credit Commitment is terminated,
subsection 2.5(d).  The Borrowers shall have the right at any time and from time
to time to prepay the Term Loan in whole or in part, subject to prior notice in
accordance with subsection 2.7(d) and subject to the payment of any amounts due
under subsection 2.3(g) and, if the Term Loan is repaid in full, subsection
2.5(d), and provided that each such prepayment of the Term Loan shall be in an
amount that is at least equal to $250,000 or any greater multiple of $100,000.

 

(b)                                 Mandatory Prepayments.  The Borrowers shall
be obligated to, and shall, make prepayments of the Loans hereunder (and reduce
the Revolving Credit Commitment hereunder) as follows:

 

(i)                                     Incurrence of Debt.  Without limiting
the obligation of the Borrowers to obtain the consent of the Lender to any
incurrence of Indebtedness not otherwise permitted hereunder, the Borrowers
agree, on the closing of any incurrence of Indebtedness by any Credit Party
(other than Indebtedness permitted pursuant to Section 8.1) to prepay the Loans
hereunder (and provide cash collateral for Total LC Exposure as specified in
subsection 2.4(g)), and the Revolving Credit Commitment hereunder shall be
subject to automatic reduction, upon the date of such incurrence of
Indebtedness, in an aggregate amount equal to 100% of the amount of the Net Cash
Payments from such incurrence of Indebtedness received by any Credit Party, such
prepayment and reduction to be effected in each case in the manner and to the
extent specified in subsection 2.7(c) below.

 

(ii)                                  Sale or Offering of Securities.  The
Borrowers agree on the closing of any offering or sale of equity securities by
any Credit Party, to prepay the Loans hereunder (and provide cash collateral for
Total LC Exposure as specified in subsection 2.4(g)), upon the date of such sale
or offering of securities, in an aggregate amount equal to 100% of the amount of
Net

 

29

--------------------------------------------------------------------------------


 

Cash Payments from such offering of securities received by any such Credit Party
such prepayment to be effected in each case in the manner and to the extent
specified in subsection 2.7(c) below.

 

(iii)                               Sale of Assets.  Without limiting the
obligation of the Borrowers to obtain the consent of the Lender to any
Disposition not otherwise permitted hereunder, the Borrowers agree, on the date
of any Disposition by any Credit Party, to prepay the Loans hereunder (and
provide cash collateral for Total LC Exposure as specified in
subsection 2.4(g)), and the Revolving Credit Commitment hereunder shall be
subject to automatic reduction, upon the date of such Disposition, in an
aggregate amount equal to 100% of the amount of such Net Cash Payments from such
Disposition received by any Credit Party on the date of such Disposition, such
payment and reduction to be effected in each case and in the manner and to the
extent specified in subsection 2.7(c) below.  Notwithstanding the forgoing, the
Borrowers shall not be required to make any prepayment of the Loans under this
subsection 2.7(b)(iii) with respect to the first $10,000 of aggregate Net Cash
Payments received by the Credit Parties from Dispositions after the Effective
Time to the extent 100% of such Net Cash Payments are utilized to replace the
assets disposed of by the Credit Parties in the Disposition within 90 days of
each such Disposition.

 

(iv)                              Proceeds of Casualty Events.  Upon the receipt
by the Lender or the Credit Parties of the proceeds of insurance, condemnation
award or other compensation in respect of any Casualty Event affecting any
property of the Credit Parties, the Borrowers shall prepay the Loans (and
provide cash collateral for Total LC Exposure as specified in
subsection 2.4(g)), and the Revolving Credit Commitment shall be subject to
automatic reduction, in an aggregate amount equal to 100% of the Net Cash
Payments from such Casualty Event, such prepayment and reduction to be effected
in each case in the manner and to the extent specified in subsection 2.7(c)
below; provided that if there shall occur a Casualty Event and the aggregate
market value of all property affected by such Casualty Event shall be less than
$25,000, and if, at the time proceeds of insurance in respect of such Casualty
Event are received, no Event of Default shall have occurred and be continuing,
the Borrowers shall be entitled to utilize such insurance proceeds (in an amount
not in excess of $25,000) to repair or replace the property affected by such
Casualty Event within 90 days (it being understood that if proceeds of insurance
intended to be applied to repair or replace property are not in fact applied
within 90 days after receipt thereof, then such proceeds shall be applied to the
prepayment of Loans, cover for Total LC Exposure and reduction of the Revolving
Credit Commitment as provided in this clause (iv) at the expiration of such 90
day period).

 

(c)                                  Application.  In the event of any mandatory
prepayment of Loans pursuant to subsections (b)(i), (b)(ii), (b)(iii) and
(b)(iv) of this Section 2.7, the proceeds shall be applied as follows:

 

(i)                                     first, to the extent that Revolving
Credit Exposure shall at such time exceed the lesser of (A) the Revolving Credit
Commitment at such time or (B) the Borrowing Base at such time, such prepayment
shall be applied to the repayment of Revolving Loans;

 

(ii)                                  second, if such prepayment is made at a
time when any part of the Term Loan remains outstanding, such prepayment shall
be applied to the repayment of the unpaid principal balance of the Term Loan in
inverse order of maturity; and

 

(iii)                               third, after the Term Loan has been repaid
in full, the amount of any mandatory prepayment shall be applied to repay
Revolving Loans, and, second, to provide cash collateral for Total LC Exposure
as specified in Section 2.4(g), with a corresponding permanent

 

30

--------------------------------------------------------------------------------


 

reduction in the Revolving Credit Commitment (except that no such corresponding
permanent reduction in the total Revolving Credit Commitment shall be required
in connection with any prepayment pursuant to subsection 2.7(b)(ii) above).

 

(d)                                 Notification of Certain Prepayments.  The
Borrowers shall notify the Lender by telephone (confirmed by telecopy) of any
voluntary prepayment of any Eurodollar Loan not later than 1:00 p.m., Boston,
Massachusetts time, three Business Days before the date of such prepayment.  The
Borrowers shall notify the Lender of any mandatory prepayment of the Loans
pursuant to subsection 2.7(b) hereunder as soon as practicable.  Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid.

 

(e)                                  Prepayments Accompanied by Interest.  All
prepayments of the Term Loans shall be accompanied by accrued interest through
the date of prepayment.

 

2.8                                 Fees.

 

(a)                                  Closing Fee.  The Borrowers shall pay to
the Lender on the Closing Date a closing fee in an amount equal to $48,750.

 

(b)                                 Unused Fee.  The Borrowers shall pay to the
Lender unused fees in respect of the Revolving Credit Commitment, in an
aggregate amount equal to the product of (x) the Applicable Unused Fee Rate,
multiplied by (y) the daily average unused amounts of the Revolving Credit
Commitment during the period from and including the date on which the Effective
Time shall occur to but excluding the date on which the Revolving Credit
Commitment terminates.  Accrued unused fees shall be payable monthly in arrears
on the first day of each month and on the date on which the Revolving Credit
Commitment terminates.  All unused fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(c)                                  Letter of Credit Fees.  The Borrowers shall
pay with respect to Letters of Credit issued hereunder the following fees:

 

(i)                                     with respect to each documentary or
standby Letter of Credit issued hereunder, a fee to the Lender which shall
accrue at a rate per annum equal to (x) the Applicable Margin for Eurodollar
Rate Revolving Loans multiplied by (y) the average daily amount of outstanding
Letters of Credit during the period from and including the Closing Date to but
excluding the date on which there shall no longer be any Letters of Credit
outstanding hereunder, and

 

(ii)                                  with respect to each documentary or
standby Letter of Credit issued hereunder, the Issuing Lender’s standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder.

 

Accrued fees for Letters of Credit shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day), and shall be payable monthly in
arrears on the first day of each month and on the date the Revolving Credit
Commitment terminates, commencing on the first such date to occur after the date
hereof, provided that any such fees accruing after the date on which the
Revolving Credit Commitment terminates shall be payable on demand.

 

31

--------------------------------------------------------------------------------


 

2.9                                 Increased Costs.

 

(a)                                  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, the Lender or the Issuing Lender;
or

 

(ii)                                  impose on the Lender or the Issuing Lender
or the London interbank market any other condition affecting this Agreement or
Eurodollar Loans made by the Lender or any Letter of Credit;

 

and the result of any of the foregoing shall be to increase the cost to the
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to the Issuing Lender
of issuing or maintaining any Letter of Credit or to reduce the amount of any
sum received or receivable by the Lender or the Issuing Lender hereunder
(whether of principal, interest or otherwise), then the Borrowers will pay to
the Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate the Lender or the Issuing Lender, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)                                 If the Lender or the Issuing Lender
reasonably determines that any Change in Law regarding capital requirements has
or would have the effect of reducing the rate of return on the Lender’s or the
Issuing Lender’s capital or on the capital of the Lender’s or the Issuing
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by the Lender, or the Letters of Credit issued by the Issuing Lender,
to a level below that which the Lender or the Issuing Lender or the Lender’s or
the Issuing Lender’s holding company could have achieved but for such Change in
Law (taking into consideration the Lender’s or the Issuing Lender’s policies and
the policies of the Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy), then from time to time the Borrowers will pay to
the Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate the Lender or the Issuing Lender, or the Lender’s or
the Issuing Lender’s holding company, for any such reduction suffered.

 

(c)                                  A certificate of the Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate the Lender or
the Issuing Lender or its holding company, as the case may be, as specified in
subsections 2.9(a) or 2.9(b) above shall be delivered to the Borrowers and shall
be conclusive so long as it reflects a reasonable basis for the calculation of
the amounts set forth therein and does not contain any manifest error.  The
Borrowers shall pay the Lender or the Issuing Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

(d)                                 Failure or delay on the part of the Lender
or the Issuing Lender to demand compensation pursuant to this Section 2.9 shall
not constitute a waiver of the Lender’s or the Issuing Lender’s right to demand
such compensation; provided that the Borrowers shall not be required to
compensate the Lender or the Issuing Lender pursuant to this Section 2.9 for any
increased costs or reductions incurred more than six months prior to the date
that Lender or the Issuing Lender, as the case may be, notifies the Borrowers of
the Change in Law giving rise to such increased costs or reductions and of
Lender’s or the Issuing Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is (i) retroactive and (ii) occurred within such six-month period,
then the six-month period referred to above may be extended to include the
period of retroactive effect thereof, but in no event any period prior to the
Closing Date.

 

32

--------------------------------------------------------------------------------


 

2.10                           Taxes.

 

(a)                                  Any and all payments by or on account of
any Obligations of the Borrowers hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrowers shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.10) the Lender or the Issuing
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrowers shall make such
deductions and (iii) the Borrowers shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

(b)                                 In addition, the Borrowers shall pay all
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

(c)                                  The Borrowers shall indemnify the Lender
and the Issuing Lender, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section 2.10) paid by the Lender or the Issuing Lender, as the case may be
(and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto during the period prior to the Borrowers making the payment
demanded under this paragraph (c)), whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrowers by the Lender or the Issuing Lender, shall
be conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Borrowers shall deliver to the Lender the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Lender.

 

ARTICLE 3

 

Guarantee by Guarantors

 

3.1                                 The Guarantee.  The Guarantors hereby
guarantee to the Lender and the Issuing Lender and their respective successors
and assigns the prompt payment in full when due (whether at stated maturity, by
acceleration or otherwise) of the Obligations.  The Guarantors hereby further
agree that if the Borrowers shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Obligations, the
Guarantors will promptly pay the same, without any demand or notice whatsoever,
and that in the case of any extension of time of payment or renewal of any of
the Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

 

3.2                                 Obligations Unconditional.  The obligations
of the Guarantors under Section 3.1 are absolute and unconditional irrespective
of the value, genuineness, validity, regularity or enforceability of this
Agreement, the other Loan Documents or any other agreement or instrument
referred to herein or therein, or any substitution, release or exchange of any
other guarantee of or security for any of the Obligations, and, to the fullest
extent permitted by applicable law, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, it being the intent of this Section 3.2 that
the obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances.  Without limiting the generality of the

 

33

--------------------------------------------------------------------------------


 

foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the Guarantors hereunder which shall
remain absolute and unconditional as described above:

 

(i)                                     at any time or from time to time,
without notice to such Guarantors, the time for any performance of or compliance
with any of the Obligations shall be extended, or such performance or compliance
shall be waived;

 

(ii)                                  any of the acts mentioned in any of the
provisions hereof or of the other Loan Documents or any other agreement or
instrument referred to herein or therein shall be done or omitted;

 

(iii)                               the maturity of any of the Obligations shall
be accelerated, or any of the Obligations shall be modified, supplemented or
amended in any respect, or any right hereunder or under the other Loan Documents
or any other agreement or instrument referred to herein or therein shall be
waived or any other guarantee of any of the Obligations or any security therefor
shall be released or exchanged in whole or in part or otherwise dealt with; or

 

(iv)                              any lien or security interest granted to, or
in favor of, the Lender or the Issuing Lender as security for any of the
Obligations shall fail to be perfected.

 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Lender or the
Issuing Lender exhaust any right, power or remedy or proceed against the
Borrowers hereunder or under the other Loan Documents or any other agreement or
instrument referred to herein or therein, or against any other Person under any
other guarantee of, or security for, any of the Obligations.

 

3.3                                 Reinstatement.  The obligations of the
Guarantors under this Article 3 shall be automatically reinstated if and to the
extent that for any reason any payment by or on behalf of the Borrowers in
respect of the Obligations is rescinded or must be otherwise restored by any
holder of any of the Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and each Guarantor agrees that it
will indemnify the Lender and the Issuing Lender on demand for all reasonable
costs and expenses (including fees and expenses of counsel) incurred by the
Lender or the Issuing Lender in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law.

 

3.4                                 Subrogation.  Until such time as the
Obligations shall have been indefensibly paid in full, each of the Guarantors
hereby waives all rights of subrogation or contribution, whether arising by
contract or operation of law (including, without limitation, any such right
arising under the Federal Bankruptcy Code of 1978, as amended) or otherwise by
reason of any payment by it pursuant to the provisions of this Article 3 and
further agrees with the Borrowers for the benefit of each creditor of the
Borrowers (including, without limitation, the Lender and the Issuing Lender)
that any such payment by it shall constitute a contribution of capital by such
Guarantor to the Borrowers.

 

3.5                                 Remedies.  The Guarantors agree that, as
between the Guarantors and the Lender, the Obligations of the Borrowers
hereunder may be declared to be forthwith due and payable as provided in
Section 9.1 (and shall be deemed to have become automatically due and payable in
the circumstances provided in Section 9.1) for purposes of Section 3.1
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such Obligations from becoming automatically due and payable) as
against the Borrowers and that, in the event of such declaration (or such
Obligations being deemed to have become automatically due and payable), such
Obligations (whether or not due and

 

34

--------------------------------------------------------------------------------


 

payable by the Borrowers) shall forthwith become due and payable by the
Guarantors for purposes of Section 3.1.

 

3.6                                 Instrument for the Payment of Money.  Each
of the Guarantors hereby acknowledges that the guarantee in this Article 3
constitutes an instrument for the payment of money, and consents and agrees that
the Lender or the Issuing Lender, at its sole option, in the event of a dispute
by such Guarantor in the payment of any moneys due hereunder, shall have the
right to summary judgment or such other expedited procedure as may be available
for a suit on a note or other instrument for the payment of money.

 

3.7                                 Continuing Guarantee.  The guarantee in this
Article 3 is a continuing guarantee, and shall apply to all Obligations whenever
arising.

 

3.8                                 General Limitation on Amount of Obligations
Guaranteed.  In any action or proceeding involving any state or non-U.S.
corporate law, or any state or Federal or non-U.S. bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of the Guarantors under Section 3.1 would otherwise be held or
determined to be void, invalid or unenforceable, or subordinated to the claims
of any other creditors, on account of the amount of its liability under
Section 3.1, then, notwithstanding any other provision hereof to the contrary,
the amount of such liability shall, without any further action by the
Guarantors, Lender, or other Person, be automatically limited and reduced to the
highest amount that is valid and enforceable and not subordinated to the claims
of other creditors as determined in such action or proceeding.

 

ARTICLE 4

 

The Collateral

 

4.1                                 Grant of Security Interest.  As security for
due and punctual payment and performance of the Obligations, each Credit Party
hereby grants to the Lender (for the ratable benefit of the Lender, the Issuing
Lender and the Cash Management Bank) a continuing security interest in and lien
on all tangible and intangible property and assets of such Credit Party, whether
now owned or existing or hereafter acquired or arising, together with any and
all additions thereto and replacements therefor and proceeds and products
thereof (collectively referred to for purposes of this Article 4 as
“Collateral”), including without limitation the property described below:

 

(a)                                  all tangible personal property, including
without limitation all present and future goods, inventory (including, without
limitation, all merchandise, raw materials, work in process, finished goods and
supplies), machinery, equipment, motor vehicles, rolling stock, tools,
furniture, fixtures, office supplies, computers, computer software and
associated equipment, whether now owned or hereafter acquired, including,
without limitation, all tangible personal property used in the operation of the
business of such Credit Party;

 

(b)                                 all rights under all present and future
authorizations, permits, licenses and franchises issued, granted or licensed to
such Credit Party for the operation of its business;

 

(c)                                  all Patents of such Credit Party;

 

(d)                                 all Trademarks of such Credit Party;

 

(e)                                  all Copyrights of such Credit Party;

 

35

--------------------------------------------------------------------------------


 

(f)                                    the entire goodwill of business of such
Credit Party and all other general intangibles (including know-how, trade
secrets, customer lists, proprietary information, inventions, domain names,
methods, procedures and formulae) connected with the use of and symbolized by
any Patents, Trademarks or Copyrights of such Credit Party;

 

(g)                                 all rights under all present and future
vendor or customer contracts and all franchise, distribution, design,
consulting, construction, engineering, management and advertising and related
agreements;

 

(h)                                 all rights under all present and future
leases of real and personal property; and

 

all other personal property, including, without limitation, all present and
future accounts, accounts receivable, cash, cash equivalents, deposits, deposit
accounts, loss carry back, tax refunds, insurance proceeds, premiums, rebates
and refunds, choses in action, investment property, securities, partnership
interests, limited liability company interests, contracts, contract rights,
general intangibles (including without limitation, all customer and advertiser
mailing lists, intellectual property, patents, copyrights, trademarks, trade
secrets, trade names, domain names, goodwill, customer lists, advertiser lists,
catalogs and other printed materials, publications, indexes, lists, data and
other documents and papers relating thereto, blueprints, designs, charts, and
research and development, whether on paper, recorded electronically or
otherwise), all websites (including without limitation, all content, HTML
documents, audiovisual material, software, data, hardware, access lines,
connections, copyrights, trademarks, patents and trade secrets relating to such
websites) and domain names, any information stored on any medium, including
electronic medium, related to any of the personal property of such Credit Party,
all financial books and records and other books and records relating, in any
manner, to the business of such Credit Party, all proposals and cost estimates
and rights to performance, all instruments and promissory notes, documents and
chattel paper, and all debts, obligations and liabilities in whatever form owing
to such Credit Party from any person, firm or corporation or any other legal
entity, whether now existing or hereafter arising, now or hereafter received by
or belonging or owing to such Credit Party; and all guaranties and security
therefor, and all letters of credit and other supporting obligations in respect
of such debts, obligations and liabilities.

 

Any of the foregoing terms which are defined in the Uniform Commercial Code
shall have the meaning provided in the Uniform Commercial Code, as amended and
in effect from time to time, as supplemented and expanded by the foregoing.

 

4.2                                 Special Warranties and Covenants of the
Credit Parties.  Each Credit Party hereby warrants and covenants to the Lender
that:

 

(a)                                  Such Credit Party has delivered to the
Lender a Perfection Certificate in substantially the form of Exhibit C hereto. 
All information set forth in such Perfection Certificate is true and correct in
all material respects and the facts contained in such Perfection Certificate are
accurate in all material respects as of the date of this Agreement.  Each Credit
Party agrees to supplement its Perfection Certificate promptly after obtaining
information which would require a correction or addition to such Perfection
Certificate.

 

(b)                                 No Credit Party will change its jurisdiction
of organization, principal or any other place of business, or the location of
any Collateral from the locations set forth in the Perfection Certificate
delivered by such Credit Party, or make any change in its name or conduct its
business operations under any fictitious business name or trade name, without,
in any such case, at least thirty (30) days’ prior written notice to the Lender;
provided that the inventory of such Credit Party may be in the possession of
manufacturers or processors in any jurisdiction in which all necessary UCC
financing statements have

 

36

--------------------------------------------------------------------------------


 

been filed by the Lender and with respect to which the Lender has received
waiver letters from all landlords, warehousemen and processors in form and
substance acceptable to Lender.

 

(c)                                  Except for Collateral that is obsolete or
no longer used in their business, the Credit Parties will keep the Collateral in
good order and repair (normal wear excepted) and adequately insured at all times
in accordance with the provisions of Section 7.5.  The Credit Parties will pay
promptly when due all taxes and assessments on the Collateral or for its use or
operation, except for taxes and assessments permitted to be contested as
provided in Section 7.4.  Following the occurrence and during the continuance of
an Event of Default, the Lender may at its option discharge any taxes or Liens
to which any Collateral is at any time subject (other than Permitted Liens), and
may, upon the failure of the Credit Parties to do so in accordance with this
Agreement, purchase insurance on any Collateral and pay for the repair,
maintenance or preservation thereof, and each Credit Party agrees to reimburse
the Lender on demand for any payments or expenses incurred by the Lender
pursuant to the foregoing authorization and any unreimbursed amounts shall
constitute Obligations for all purposes hereof.

 

(d)                                 The Lender may from time to time request and
each Credit Party shall deliver copies of all customer lists and vendor lists.

 

(e)                                  To the extent, if any, that such Credit
Party’s signature is required therefor, each Credit Party will promptly execute
and deliver to the Lender such financing statements and amendments thereto,
certificates and other documents or instruments as may be necessary to enable
the Lender to perfect or from time to time renew the security interest granted
hereby, including, without limitation, such financing statements and amendments
thereto, certificates and other documents as may be necessary to perfect a
security interest in any additional Collateral hereafter acquired by such Credit
Party or in any replacements or proceeds thereof.  Each Credit Party authorizes
and appoints the Lender, in case of need, to execute such financing statements,
certificates and other documents pertaining to the Lender’s security interest in
the Collateral in its stead if such Credit Party’s signature is required
therefor and such Credit Party fails to so execute such documents, with full
power of substitution, as such Debtor’s attorney in fact.

 

(f)                                    Each Credit Party hereby irrevocably
authorizes the Lender, at any time and from time to time, to file in any
jurisdiction financing statements and amendments thereto that (i) indicate the
Collateral (x) as all assets of such Credit Party or words of similar effect,
regardless of whether any particular asset falls within the scope of Article 9
of the Uniform Commercial Code of the Commonwealth of Massachusetts or such
jurisdiction or (y) as being of an equal or lesser scope or with greater detail
and (ii) which contain any other information required by Article 9 of the
Uniform Commercial Code (including Part 5 thereof) for the sufficiency or filing
office acceptance of any financing statement or amendment, including whether (A)
any Credit Party is an organization, the type of organization and any
organization identification number issued to such Credit Party and (B) in the
case of a financing statement filed as a fixture filing or indicating Collateral
as as-extracted collateral or timber to be cut, a sufficient description of the
real property to which the Collateral relates.  The Credit Parties agree to
furnish any such information to the Lender promptly upon request.  Each Credit
Party also ratifies its authorization for the Lender to have filed in any
Uniform Commercial Code jurisdiction any like initial financing statements or
amendments thereto if filed prior to the date hereof.

 

(g)                                 Each Credit Party agrees that it will join
with the Lender in executing and, at its own expense, will file and refile, or
permit the Lender to file and refile such other documents (including, without
limitation, this Agreement and licenses to use software and other property
protected by copyright), in such offices (including, without limitation, the
PTO, the United States Copyright Office, and appropriate state patent, trademark
and copyright offices), as the Lender may reasonably deem necessary or
appropriate, wherever required or permitted by law in order to perfect and
preserve the rights

 

37

--------------------------------------------------------------------------------


 

and interests granted to the Lender in Patents, Trademarks and Copyrights
hereunder.  Each Credit Party will give the Lender notice of each office at
which records of such Credit Party pertaining to all intangible items of
Collateral are kept.  Except as may be provided in such notice, the records
concerning all intangible Collateral are and will be kept at the address shown
in the respective Perfection Certificate for such Credit Party as the principal
place of business of such Credit Party.

 

(h)                                 The Credit Parties are the sole and
exclusive owners of the websites and domain names listed on Schedule 4.2 hereto
and have registered such domain names with the applicable authority for
registration of the same which provides for the exclusive use by the Credit
Parties of such domain names.  The websites do not contain any material, the
publication of which may result in (a) the violation of rights of any person or
(b) a right of any person against the publisher or distributor of such material.

 

(i)                                     The Credit Parties shall, annually by
the end of the first calendar quarter following the previous calendar year,
provide written notice to the Lender of all applications for registration of
Patents, Trademarks or Copyrights, to the extent such applications exist, made
during the preceding calendar year.  The Credit Parties shall file and prosecute
diligently all applications for registration of Patents, Trademarks or
Copyrights now or hereafter pending that would be necessary to the business of
the Credit Parties to which any such applications pertain, and to do all acts,
in any such instance, necessary to preserve and maintain all rights in such
registered Patents, Trademarks or Copyrights unless such Patents, Trademarks or
Copyrights are not material to the business of the Credit Parties, as reasonably
determined by the Credit Parties consistent with prudent and commercially
reasonable business practices.  Any and all costs and expenses incurred in
connection with any such actions shall be borne by the Credit Parties.  Except
in accordance with prudent and commercially reasonable business practices, the
Credit Parties shall not abandon any right to file a Patent, Trademark or
Copyright application or any pending Patent, Trademark or Copyright application
or any registered Patent, Trademark or Copyright, in each case material to its
business, without the consent of the Lender.

 

(j)                                     The domain name servers used in
connection with the domain names of the Credit Parties and all other relevant
information pertaining to such domain names, and the administrative contacts
used in connection with the registration of such domain names are identified on
Schedule 4.2 hereof.  No Credit Party will change such domain name servers
without 10 days’ prior notice to the Lender.  No Credit Party will cause a
change in the identity of any domain name administrative contact without 10
days’ prior notice to the Lender.

 

(k)                                  If any Credit Party is, now or at any time
hereafter, a beneficiary under a letter of credit now or hereafter, such Credit
Party will promptly notify the Lender thereof and, at the request and option of
the Lender, such Credit Party shall, pursuant to an agreement in form and
substance satisfactory to the Lender, either (i) arrange for the issuer and any
confirmer or other nominated person of such letter of credit to consent to an
assignment to the Lender of the proceeds of the letter of credit or (ii) arrange
for the Lender to become the transferee beneficiary of the letter of credit,
with the Lender agreeing, in each case, that the proceeds of the letter of
credit are to be applied by the Lender against the Obligations as provided in
this Agreement.

 

(l)                                     To the extent any Credit Party shall,
now or at any time hereafter, hold or acquire any promissory note or other
instrument or tangible chattel paper, such Credit Party will promptly notify the
Lender thereof and, at the request and option of the Lender, such Debtor will
deliver such promissory note or other instrument or tangible chattel paper to
the Lender to be held as Collateral hereunder, together with an endorsement
thereof reasonably satisfactory in form and substance to the Lender.

 

38

--------------------------------------------------------------------------------


 

(m)                               If, now or at any time hereafter, any Credit
Party shall obtain or hold any investment property or electronic chattel paper,
such Credit Party will promptly notify the Lender thereof and, at the request
and option of the Lender, such Credit Party will take or cause to be taken such
steps as the Lender may reasonably request for the Lender to obtain “control”
(as provided in Sections 9-105 and 9-106 of the Uniform Commercial Code of the
Commonwealth of Massachusetts, as amended and in effect from time to time) of
such Collateral.

 

(n)                                 No Credit Party holds any commercial tort
claims, as defined in Article 9 of the Uniform Commercial Code, except as
indicated in the Perfection Certificate attached hereto as Exhibit C.  If any of
the Credit Parties shall at any time acquire a commercial tort claim, such
Credit Party shall immediately notify the Lender in a writing signed by such
Credit Party of the brief details thereof and grant to the Lender in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Lender.

 

(o)                                 If any Credit Party has accounts receivable
in respect of which the account debtor is located in Minnesota, the Credit
Parties represent and warrant that the applicable Credit Party has filed and
shall file all legally-required Notice of Business Activities Reports and
comparable reports with the appropriate government authorities.

 

4.3                                 Collection of Proceeds of Accounts
Receivable.

 

(a)                                  On or before the Closing Date, the Credit
Parties shall (i) direct all of their account debtors to make all payments on
accounts receivable of the Credit Parties directly to post office boxes (each a
“Lock Box” and collectively the “Lock Boxes”) under the control of the Cash
Management Bank, (ii) establish accounts (each a “Controlled Account” and
collectively the “Controlled Accounts”) in the Lender’s name for the benefit of
the Borrowers with the Cash Management Bank, into which all payments received in
the Lock Boxes shall be deposited, and into which the Credit Parties will
immediately deposit all payments made for inventory or services sold or rendered
by the Credit Parties and received by the Credit Parties in the identical form
in which such payments were made, whether by cash or check, and (iii) cause each
Subsidiary and Affiliate, and any other Person acting for or in concert with the
Credit Parties that receives any monies, checks, notes, drafts or other payments
relating to or as proceeds of accounts receivable or other Collateral, to
receive and hold such items in trust for, and as the sole and exclusive property
of, the Lender and, immediately upon receipt thereof, shall remit the same (or
cause the same to be remitted) in hand to the Controlled Accounts; provided
that, for purposes of administrative convenience, the Lender may in its
reasonable discretion, permit the Credit Parties from time to time to maintain
one or more accounts with one or more financial institutions other than the Cash
Management Bank and with such maximum cash balances as the Lender deems
appropriate, and for which the Credit Parties may, at the discretion of the
Lender, be permitted to have direct access.

 

(b)                                 Each Credit Party acknowledges that the Cash
Management Bank is an Affiliate of the Lender and that the Cash Management Bank
and the Lender are parties to cash management agreements that confirm that the
Lender has dominion and control over all accounts of the Credit Parties or the
Lender maintained by the Cash Management Bank, and all funds from time to time
held in such accounts.  The Borrowers, the Lender and the Cash Management Bank
hereby agree that the Cash Management Bank shall comply with any instructions
originated by the Lender directing disposition of funds in such accounts without
further consent of the Borrowers.  Each Credit Party agrees to enter into such
Lockbox Agreements and Control Agreements with the Cash Management Bank and the
Lender as the Lender may reasonably request.  Each Credit Party also agrees to
cause each financial institution other than the Cash Management Bank with which
a Lock Box and/or Controlled Account has been established to, enter into a
Lockbox Agreement and/or Control Agreement, as applicable, confirming that the

 

39

--------------------------------------------------------------------------------


 

amounts on deposit in such Lock Box and/or Controlled Account, as applicable,
are the property of and are under the control of the Lender, that such financial
institution has no right to setoff against such Lock Box or Controlled Account
or against any other account maintained by such financial institution into which
the contents of such Controlled Account are transferred, and that upon written
notice from the Lender, such financial institution shall wire, or otherwise
transfer in immediately available funds in a manner satisfactory to the Lender,
funds deposited in the Controlled Account on a daily basis as such funds are
collected.

 

(c)                                  The Credit Parties agree to pay all
reasonable fees, costs and expenses which the Credit Parties incur in connection
with opening and maintaining a Lock Box and Controlled Account.  All of such
fees, costs and expenses which remain unpaid pursuant to any Lock Box or Control
Agreement with the Credit Parties, to the extent same shall have been paid by
the Lender hereunder, shall constitute Loans hereunder, shall be payable to the
Lender by the Credit Parties upon demand, and, until paid, shall bear interest
at the highest rate then applicable to Loans hereunder.  All checks, drafts,
instruments and other items of payment or proceeds of Collateral delivered to
the Lender or the Cash Management Bank in kind shall be endorsed by the Credit
Parties, to the Lender, and, if that endorsement of any such item shall not be
made for any reason, the Lender and the Cash Management Bank are each hereby
irrevocably authorized to endorse the same on behalf of the Credit Parties.  For
the purpose of this subsection 4.3(c), each Credit Party irrevocably hereby
makes, constitutes and appoints the Lender (and all Persons designated by the
Lender for that purpose, including, without limitation, the Cash Management
Bank) as such Credit Party’s true and lawful attorney and agent-in-fact (i) to
endorse the name of the such Credit Party upon said items of payment and/or
proceeds of Collateral of the Credit Parties and upon any chattel paper,
document, instrument, invoice or similar document or agreement relating to any
account receivable of the Credit Parties or goods pertaining thereto; (ii) to
take control in any manner of any item of payment or proceeds thereof; (iii) to
have access to any Lock Box or postal box into which any mail of the Credit
Parties is deposited; and (iv) open and process all mail addressed to the Credit
Parties and deposited therein.

 

(d)                                 The Lender (and all Persons designated by
the Lender for such purpose, including, without limitation, the Cash Management
Bank) may, at any time and from time to time after the occurrence and during the
continuance of an Event of Default, whether before or after notification to any
account debtor and whether before or after the maturity of any of the
Obligations, (i) enforce collection of any accounts receivable or contract
rights of the Credit Parties by suit or otherwise; (ii) exercise all of the
rights and remedies of the Credit Parties with respect to proceedings brought to
collect any accounts receivable; (iii) surrender, release or exchange all or any
part of any accounts receivable of the Credit Parties, or compromise or extend
or renew for any period (whether or not longer than the original period) any
indebtedness thereunder; (iv) sell or assign any account receivable of the
Credit Parties upon such terms, for such amount and at such time or times as the
Lender deems advisable; (v) prepare, file and sign the names of the Credit
Parties on any proof of claim in bankruptcy or other similar document against
any account debtor indebted on an account receivable of the Credit Parties; and
(vi) do all other acts and things which are necessary, in the Lender’s sole
discretion, to fulfill the Obligations of the Credit Parties under this
Agreement and to allow the Lender to collect the accounts receivable.  In
addition to any other provision hereof or in any of the other Loan Documents,
the Lender may at any time on or after the occurrence of an Event of Default, at
the sole expense of the Credit Parties, notify any parties obligated on any of
the accounts receivable of the Credit Parties to make payment directly to the
Lender of any amounts due or to become due thereunder.

 

4.4                                 Fixtures, etc.  It is the intention of the
parties hereto that (except for Collateral located on any Mortgaged Property)
none of the Collateral shall become fixtures and each Credit Party will take all
such reasonable action or actions as may be necessary to prevent any of the
Collateral from becoming fixtures.  Without limiting the generality of the
foregoing, each Credit Party will, if requested by the

 

40

--------------------------------------------------------------------------------


 

Lender, use commercially reasonable efforts to obtain waivers of Liens, in form
satisfactory to the Lender, from each lessor of real property on which any of
the Collateral is or is to be located to the extent requested by the Lender.

 

4.5                                 Right of Lender to Dispose of Collateral,
etc.  Upon the occurrence of any Event of Default, such Event of Default not
having previously been waived, remedied or cured, but subject to the provisions
of the Uniform Commercial Code or other applicable law, in addition to all other
rights under applicable law and under the Loan Documents, the Lender shall have
the right to take possession of the Collateral and, in addition thereto, the
right to enter upon any premises on which the Collateral or any part thereof may
be situated and remove the same therefrom.  The Lender may require the Credit
Parties to make the Collateral (to the extent the same is moveable) available to
the Lender at a place to be designated by the Lender or transfer any information
related to the Collateral to the Lender by electronic medium.  Unless the
Collateral is perishable or threatens to decline speedily in value or is of a
type customarily sold on a recognized market, the Lender will give the Credit
Parties at least seven (7) days’ prior written notice of the time and place of
any public sale thereof or of the time after which any private sale or any other
intended disposition thereof is to be made.  Any such notice shall be deemed to
meet any requirement hereunder or under any applicable law (including the
Uniform Commercial Code) that reasonable notification be given of the time and
place of such sale or other disposition.

 

4.6                                 Right of Lender to Use and Operate
Collateral, etc.  Upon the occurrence and during the continuance of any Event of
Default, subject to the provisions of the Uniform Commercial Code or other
applicable law, the Lender shall have the right and power (a) to take possession
of all or any part of the Collateral, and to exclude the Credit Parties and all
persons claiming under the Credit Parties wholly or partly therefrom, and
thereafter to hold, store, and/or use, operate, manage and control the same, and
(b) to grant a license to use, or cause to be granted a license to use, any or
all of the Patents, Trademarks and Copyrights (in the case of Trademarks, along
with the goodwill associated therewith), but subject to the terms of any
licenses.  Upon any such taking of possession, the Lender may, from time to
time, at the expense of the Credit Parties, make all such repairs, replacements,
alterations, additions and improvements to and of the Collateral as the Lender
may deem proper.  In any such case the Lender shall have the right to manage and
control the Collateral and to carry on the business and to exercise all rights
and powers of the Credit Parties in respect thereto as the Lender shall deem
best, including the right to enter into any and all such agreements with respect
to the operation of the Collateral or any part thereof as the Lender may see
fit; and the Lender shall be entitled to collect and receive all rents, issues,
profits, fees, revenues and other income of the same and every part thereof. 
Such rents, issues, profits, fees, revenues and other income shall be applied to
pay the expenses of holding and operating the Collateral and of conducting the
business thereof, and of all maintenance, repairs, replacements, alterations,
additions and improvements, and to make all payments which the Lender may be
required or may elect to make, if any, for taxes, assessments, insurance and
other charges upon the Collateral or any part thereof, and all other payments
which the Lender may be required or authorized to make under any provision of
this Agreement (including legal costs and reasonable attorneys’ fees).  The
Lender shall apply the remainder of such rents, issues, profits, fees, revenues
and other income as provided in Section 4.7.

 

4.7                                 Proceeds of Collateral.  After deducting all
reasonable costs and expenses of collection, storage, custody, sale or other
disposition and delivery (including reasonable legal costs and attorneys’ fees)
and all other charges against the Collateral, the Lender shall apply the residue
of the proceeds of any such sale or disposition to the Obligations in accordance
with the terms hereof and any surplus shall be returned to the Credit Parties or
to any Person or party lawfully entitled thereto.  In the event the proceeds of
any sale, lease or other disposition of the Collateral are insufficient to pay
all of the Obligations in full, the Credit Parties will be liable for the
deficiency, together with interest thereon at the Post-Default Rate, and the
cost and expenses of collection of such deficiency, including (to the extent
permitted by law), without limitation, reasonable attorneys’ fees, expenses and
disbursements.

 

41

--------------------------------------------------------------------------------


 

ARTICLE 5

Representations and Warranties

 

Each Credit Party represents and warrants to the Lender and the Issuing Lender
as to itself and each other Credit Party, that:

 

5.1                                 Organization; Powers.  Each Credit Party has
been duly formed or organized and is validly existing and in good standing under
the laws of its jurisdiction of organization.  Each Credit Party has all
requisite power and authority to carry on its business as now conducted and is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where the failure to have such
power or authority or to be so qualified or in good standing, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

5.2                                 Authorization; Enforceability.  The
borrowing of the Loans and the grant of security interests pursuant to the Loan
Documents are within the power and authority of the Credit Parties and have been
duly authorized by all necessary action on the part of the Credit Parties.  This
Agreement and the other Loan Documents have been duly authorized, executed and
delivered by the Credit Parties and constitute legal, valid and binding
obligations of the Credit Parties, enforceable in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

5.3                                 Governmental Approvals; No Conflicts.  The
borrowing of the Loans and the grant of the security interests pursuant to the
Loan Documents (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority which has not
been obtained, except as disclosed on Schedule 5.3, (b) will not violate any
applicable law, policy or regulation or the organizational documents of the
Credit Parties or any order of any Governmental Authority, (c) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon the Credit Parties, or any assets, or give rise to a right
thereunder to require any payment to be made by the Credit Parties, and such
violation or default or right to payment would have a Material Adverse Effect,
and (d) except for the Liens created by the Loan Documents, will not result in
the creation or imposition of any Lien on any asset of the Credit Parties.

 

5.4                                 Financial Condition; No Material Adverse
Change.

 

(a)                                  The Credit Parties have heretofore
delivered to the Lender the following financial statements:

 

(i)                                     the consolidated balance sheets and
statements of operations, shareholders’ equity and cash flows of the Credit
Parties, as of and for the fiscal years ended December 31, 1999, and December
31, 2000, and December 31, 2001, audited and accompanied by an opinion of the
Credit Parties’ independent public accountants;

 

(ii)                                  the draft audited consolidated balance
sheet and statements of operations, shareholder’s equity and cash flows of the
Credit Parties, as of and for the fiscal year ended December 31, 2002, certified
by a Designated Financial Officer that such financial statements fairly present
the financial condition of the Credit Parties as at such date and the results of
the operations of the Credit Parties for the period ended on such date and that
all such financial statements, including the related schedules and notes thereto
have been prepared in all material

 

42

--------------------------------------------------------------------------------


 

respects in accordance with GAAP applied consistently throughout the periods
involved, except as disclosed on Schedule 5.4; and

 

(iii)                               the management summary of operations of the
Credit Parties for the 12 month period ended on December 31, 2002, set forth on
a monthly basis, certified by a Designated Financial Officer that such summary
of operations fairly presents the financial condition of the Credit Parties as
at such date and for the periods specified therein;

 

(iv)                              the projected consolidated balance sheets,
statements of operations and cash flows, and projected Excess Availability for
the Credit Parties on a monthly basis for fiscal year 2003 .

 

Except as disclosed on Schedule 5.4, such financial statements (except for the
projections) present fairly, in all material respects, the respective
consolidated financial position and results of operations and cash flows of the
respective entities as of such respective dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of such unaudited or pro forma statements.  The
projections were prepared by the Credit Parties in good faith and were based on
assumptions that were reasonable when made.

 

(b)                                 Except as disclosed on Schedule 5.4, since
December 31, 2001, there has been no material adverse change in the business,
assets, operations or condition, financial or otherwise, of the Credit Parties
from that set forth in the December 31, 2001 financial statements referred to in
clause (i) of paragraph (a) above.

 

(c)                                  None of the Credit Parties has on the date
hereof any contingent liabilities, liabilities for taxes, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments in each case that are material, except as referred to or reflected
or provided for in the balance sheets as at the end of their respective fiscal
years ended December 31, 2001, referred to above, as provided for in
Schedule 5.4 annexed hereto, or as otherwise permitted pursuant to this
Agreement, or as referred to or reflected or provided for in the financial
statements described in this Section 5.4.

 

5.5                                 Properties.

 

(a)                                  Each Credit Party has good and marketable
title to, or valid, subsisting and enforceable leasehold interests in, all its
Property material to its business.  All machinery and equipment of the Credit
Parties is in good operating condition and repair (ordinary wear and tear
excepted), and all necessary replacements of and repairs thereto have be made so
as to preserve and maintain the value and operating efficiency of such machinery
and equipment.  As of the date hereof, Schedule 5.5 annexed hereto contains a
true, accurate and complete list of (i) all owned equipment and all leased
equipment, and (ii) all equipment leases (together with all amendments,
modifications, supplements, renewals or extensions of any thereof).  Except as
specified in Schedule 5.5, each agreement listed in clause (ii) of the
immediately preceding sentence is in full force and effect and the Borrowers
have no knowledge of any default that has occurred and is continuing thereunder,
and each such agreement constitutes the legal, valid and binding obligation of
each applicable Credit Party, enforceable against such Credit Party in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles.

 

(b)                                 Set forth on Schedule 5.5 hereto is a
complete list of all Patents, Trademarks and Copyrights.  Each Credit Party
owns, or is licensed to use, all Patents, Trademarks and Copyrights and

 

43

--------------------------------------------------------------------------------


 

other intellectual property material to its business (“Proprietary Rights”), and
to the knowledge of the Borrowers, the use thereof by the Credit Parties does
not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

(c)                                  Schedule 5.5 clearly identifies all
Patents, Trademarks and Copyrights that have been duly registered in, filed in
or issued by the PTO or the United States Register of Copyrights (collectively,
the “Registered Proprietary Rights”).  The Registered Proprietary Rights have
been properly maintained and renewed in accordance with all applicable
provisions of law and administrative regulations in the United States, as
applicable.  The Credit Parties have taken commercially reasonable steps to
protect their Registered Proprietary Rights and to maintain the confidentiality
of all Proprietary Rights that are not generally in the public domain.

 

(d)                                 As of the date hereof, Schedule 5.5 annexed
hereto contains a true, accurate and complete list of (i) all Real Property
Assets, whether owned or leased, and (ii) all leases, subleases or assignments
of leases (together with all amendments, modifications, supplements, renewals or
extensions of any thereof) affecting each Leasehold Property, regardless of
whether such Credit Party is the landlord or tenant (whether directly or as an
assignee or successor in interest) under such lease, sublease or assignment. 
Except as specified in Schedule 5.5, each agreement listed in clause (ii) of the
immediately preceding sentence is in full force and effect and the Borrowers
have no knowledge of any default that has occurred and is continuing thereunder,
and each such agreement constitutes the legal, valid and binding obligation of
each applicable Credit Party, enforceable against such Credit Party in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles.

 

5.6                                 Litigation and Environmental Matters.

 

(a)                                  There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Credit Parties, threatened against or affecting any Credit
Party as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect (other than the
Disclosed Matters set forth in part (a) of Schedule 5.6).

 

(b)                                 Except for the Disclosed Matters set forth
in Schedule 5.6 and except with respect to any other matters that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, the Credit Parties (i) have not failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required in connection with the operation of the Credit Parties’
business to be in compliance with all applicable Environmental Laws, (ii) have
not become subject to any Environmental Liability; (iii) have not received
notice of any claim with respect to any Environmental Liability or any inquiry,
allegation, notice or other communication from any Governmental Authority which
is currently outstanding or pending concerning its compliance with any
Environmental Law or (iv) do not know of any basis for any Environmental
Liability.

 

(c)                                  Since the date of this Agreement, there has
been no change in the status of the Disclosed Matters that, individually or in
the aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

 

5.7                                 Compliance with Laws and Agreements.  Except
as set forth on Schedule 5.7, each Credit Party is in compliance with all laws,
regulations, policies and orders of any Governmental Authority applicable to it
or its property and all indentures, agreements and other instruments binding

 

44

--------------------------------------------------------------------------------


 

upon it or its property, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

5.8                                 Investment and Holding Company Status.  No
Credit Party is (a) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended, (b) a “holding
company” as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 1935, as amended or (c) a “bank holding company” as
defined in, or subject to regulation under, the Bank Holding Company Act of
1956, as amended.

 

5.9                                 Taxes.  Except as set forth on Schedule 5.9,
each Credit Party has timely filed or caused to be filed all Tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which such Credit Party has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP, which reserves shall be acceptable to Lender, or (b) to the extent that
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

 

5.10                           ERISA.  Except as set forth on Schedule 5.10, no
Credit Party has any Pension Plans.  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.  No Credit Party has a present
intention to terminate any Pension Plan with respect to which any Credit Party
would incur a cost of more than $100,000 to terminate such Plan, including
amounts required to be contributed to fund such Plan on Plan termination and all
costs and expenses associated therewith, including without limitation attorneys’
and actuaries’ fees and expenses in connection with such termination and a
reasonable estimate of expenses and settlement or judgment costs and attorneys’
fees and expenses in connection with litigation related to such termination.

 

5.11                           Disclosure.  As of the Effective Time, the Credit
Parties have disclosed to the Lender all material agreements, instruments and
corporate or other restrictions to which any Credit Party is subject after the
Effective Time, and all other matters known to the Credit Parties, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  The organizational structure of the Credit Parties is
as set forth on Schedule 5.12 annexed hereto.  The information, reports,
financial statements, exhibits and schedules furnished at or prior to the
Effective Time in writing by or on behalf of the Credit Parties to the Lender in
connection with the negotiation, preparation or delivery of this Agreement and
the other Loan Documents or included herein or therein or delivered pursuant
hereto or thereto, at the Effective Time, when taken as a whole do not contain
any untrue statement of material fact or omit to state any material fact
necessary to make the statements herein or therein, in light of the
circumstances under which they were made, not materially misleading.  All
written information furnished after the Effective Time by the Credit Parties to
the Lender in connection with this Agreement and the other Loan Documents and
the transactions contemplated hereby and thereby will be true, complete and
accurate in every material respect, or (in the case of pro-forma information and
projections) prepared in good faith based on reasonable assumptions, on the date
as of which such information is stated or certified.  There is no fact known to
the Credit Parties that could reasonably be expected to have a Material Adverse
Effect that has not been disclosed herein, in the other Loan Documents or in a
report, financial statement, exhibit, schedule, disclosure letter or other
writing furnished to the Lender for use in connection with the transactions
contemplated hereby or thereby.

 

5.12                           Capitalization.  As of the Effective Time, the
capital structure and ownership of the Credit Parties are correctly described on
Schedule 5.12.  As of the Effective Time, the authorized, issued and outstanding
capital stock of the Credit Parties consists of the capital stock described on
Schedule 5.12, all of which is duly and validly issued and outstanding, fully
paid and nonassessable.  Except as set forth on Schedule 5.12, as of the date
hereof, (x) there are no outstanding Equity Rights with

 

45

--------------------------------------------------------------------------------


 

respect to any Credit Party and, (y) there are no outstanding obligations of any
Credit Party to repurchase, redeem, or otherwise acquire any shares of capital
stock of or other interest in any Credit Party, nor are there any outstanding
obligations of any Credit Party to make payments to any Person, such as “phantom
stock” payments, where the amount thereof is calculated with reference to the
fair market value or equity value of any Credit Party.

 

5.13                           Subsidiaries.

 

(a)                                  Set forth on Schedule 5.13 is a complete
and correct list of all Subsidiaries of the Credit Parties as of the date
hereof, together with, for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding ownership interests in
such Subsidiary and (iii) the nature of the ownership interests held by each
such Person and the percentage of ownership of such Subsidiary represented by
such ownership interests.  Except as disclosed in Schedule 5.13, (x) each Credit
Party and its respective Subsidiaries owns, free and clear of Liens (other than
Liens permitted hereunder), and has the unencumbered right to vote, all
outstanding ownership interests in each Person shown to be held by it in
Schedule 5.13, (y) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (z) there are no outstanding Equity Rights with respect to
such Person.

 

(b)                                 Except as set forth on Schedule 8.8, as of
the date of this Agreement none of the Credit Parties is subject to any
indenture, agreement, instrument or other arrangement containing any provision
of the type described in Section 8.8 (“Restrictive Agreements”), other than any
such provision the effect of which has been unconditionally, irrevocably and
permanently waived.

 

5.14                           Material Indebtedness, Liens and Agreements.

 

(a)                                  Schedule 5.14 hereto contains a complete
and correct list, as of the date of this Agreement, of all Material Indebtedness
or any extension of credit (or commitment for any extension of credit) to, or
guarantee by, any Credit Party the aggregate principal or face amount of which
equals or exceeds (or may equal or exceed) $50,000 and the aggregate principal
or face amount outstanding or that may become outstanding with respect thereto
is correctly described on Schedule 5.14.

 

(b)                                 Schedule 5.14 hereto is a complete and
correct list, as of the date of this Agreement, of each Lien (other than the
Liens in favor of the Lender) securing Indebtedness of any Person and covering
any property of the Credit Parties, and the aggregate Indebtedness secured (or
which may be secured) by each such Lien and the Property covered by each such
Lien is correctly described in the appropriate part of Schedule 5.14.

 

(c)                                  Schedule 5.14 hereto is a complete and
correct list, as of the date of this Agreement, of each contract and arrangement
to which any Credit Party is a party for which breach, nonperformance,
cancellation or failure to renew would have a Material Adverse Effect other than
purchase orders made in the ordinary course of business and subject to customary
terms.

 

(d)                                 To the extent requested by Lender, true and
complete copies of each agreement listed on the appropriate part of
Schedule 5.14 have been delivered to the Lender, together with all amendments,
waivers and other modifications thereto.  All such agreements are valid,
subsisting, in full force and effect, are currently binding and will continue to
be binding upon each Credit Party that is a party thereto and, to the best
knowledge of the Credit Parties, binding upon the other parties thereto in
accordance with their terms.  The Credit Parties are not in default under any
such agreements, which default could have a Material Adverse Effect.

 

46

--------------------------------------------------------------------------------


 

5.15                           Federal Reserve Regulations.  No Credit Party is
engaged principally or as one of its important activities in the business of
extending credit for the purpose of purchasing or carrying margin stock (as
defined in Regulation U of the Board).  The making of the Loans hereunder, the
use of the proceeds thereof as contemplated hereby, and the security
arrangements contemplated by the Loan Documents, will not violate or be
inconsistent with any of the provisions of Regulations T, U, or X of the Board
of Governors of the Federal Reserve System.

 

5.16                           Solvency.  As of the Effective Time and after
giving effect to the initial Loans hereunder and the other transactions
contemplated hereby:

 

(a)                                  the aggregate value of all properties of
the Credit Parties at their present fair saleable value on a going concern basis
(i.e., the amount that may be realized within a reasonable time, considered to
be six months to one year, either through collection or sale at the regular
market value, conceiving the latter as the amount that could be obtained for
such properties within such period by a capable and diligent businessperson from
an interested buyer who is willing to purchase under ordinary selling
conditions), exceed the amount of all the debts and liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities) of the Credit
Parties;

 

(b)                                 the Credit Parties will not, on a
consolidated basis, have an unreasonably small capital with which to conduct
their business operations as heretofore conducted; and

 

(c)                                  the Credit Parties will have, on a
consolidated basis, sufficient cash flow to enable them to pay their debts as
they mature.

 

5.17                           Force Majeure.  Since December 31, 2001, the
business, properties and other assets of the Credit Parties have not been
materially and adversely affected in any way as the result of any fire or other
casualty, strike, lockout or other labor trouble, embargo, sabotage,
confiscation, contamination, riot, civil disturbance, activity of armed forces
or act of God.

 

5.18                           Accounts Receivable.  The Lender may rely, in
determining which accounts receivable are Eligible Accounts, on all statements
and representations made by the Credit Parties with respect to such accounts
receivable.  Unless otherwise indicated to the Lender in writing:

 

(a)                                  Each account receivable is genuine and in
all respects what it purports to be, and it is not evidenced by a judgment;

 

(b)                                 Each account receivable arises out of a
completed, bona fide sale and delivery of goods or rendition of services by a
Credit Party in the ordinary course of its business and in accordance with the
terms and conditions of all purchase orders, contracts or other documents
relating thereto and forming a part of the contract between such Credit Party
and the account debtor, and, in the case of goods, title to the goods has passed
from the Credit Party to the account debtor;

 

(c)                                  Each account receivable is for a liquidated
amount maturing as stated in the duplicate invoice covering such sale or
rendition of services, a copy of which has been furnished or is available to the
Lender;

 

(d)                                 Each account receivable, and the Lender’s
security interest therein, is not, and will not (by voluntary act or omission of
the Credit Parties) be in the future, subject to any offset, Lien, deduction,
defense, dispute, counterclaim or any other adverse condition except for
disputes resulting in returned goods where the amount in controversy is deemed
by the Lender to be immaterial, and each such

 

47

--------------------------------------------------------------------------------


 

account receivable is absolutely owing to one of the Credit Parties and is not
contingent in any respect or for any reason;

 

(e)                                  No Credit Party has made any agreement with
any account debtor for any extension, compromise, settlement or modification of
any account receivable or any deduction therefrom, except discounts or
allowances which are granted by the Credit Parties in the ordinary course of
their businesses for prompt payment and which are reflected in the calculation
of the net amount of each respective invoice related thereto and are reflected
in the Borrowing Base Certificates and Collateral Update Certificates furnished
to the Lender hereunder;

 

(f)                                    To the best knowledge of the Credit
Parties, the account debtor under each account receivable had the capacity to
contract at the time any contract or other document giving rise to an account
receivable was executed and such account debtor is not insolvent; and

 

(g)                                 To the best knowledge of the Credit Parties,
there are no proceedings or actions which are threatened or pending against any
account debtor which might result in any material adverse change in such account
debtor’s financial condition or the collectability of any account receivable.

 

5.19                           Labor and Employment Matters.

 

(a)                                  Except as set forth on Schedule 5.19 as of
the Effective Time, and thereafter with respect to which such would have a
Material Adverse Effect, (A) no employee of the Credit Parties is represented by
a labor union, no labor union has been certified or recognized as a
representative of any such employee, and the Credit Parties do not have any
obligation under any collective bargaining agreement or other agreement with any
labor union or any obligation to recognize or deal with any labor union, and
there are no such contracts or other agreements pertaining to or which determine
the terms or conditions of employment of any employee of the Credit Parties; (B)
there are no pending or threatened representation campaigns, elections or
proceedings; (C) the Credit Parties do not have knowledge of any strikes,
slowdowns or work stoppages of any kind, or threats thereof, and no such
activities occurred during the 24-month period preceding the date hereof; (D) no
Credit Party has engaged in, admitted committing or been held to have committed
any unfair labor practice; and (E) there are no controversies or grievances
between any Credit Party and any of its employees or representatives thereof.

 

(b)                                 Except as set forth on Schedule 5.19, the
Credit Parties have at all times complied in all material respects, and are in
material compliance with, all applicable laws, rules and regulations respecting
employment, wages, hours, compensation, benefits, and payment and withholding of
taxes in connection with employment.

 

(c)                                  Except as set forth on Schedule 5.19,
except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, the Credit Parties have at all times
complied with, and are in compliance with, all applicable laws, rules and
regulations respecting occupational health and safety, whether now existing or
subsequently amended or enacted, including, without limitation, the Occupational
Safety & Health Act of 1970, 29 U.S.C. Section 651 et seq. and the state
analogies thereto, all as amended or superseded from time to time, and any
common law doctrine relating to worker health and safety.

 

5.20                           Bank Accounts.  Schedule 5.20 lists all banks and
other financial institutions at which any Credit Party maintains deposits and/or
other accounts as of the Closing Date, and such Schedule correctly identifies
the name and address of each depository, the name in which the account is held,
a description of the purpose of the account, and the complete account number.

 

48

--------------------------------------------------------------------------------


 

ARTICLE 6

Conditions

 

6.1                                 Effective Time.  The obligations of the
Lender to make Revolving Loans and Term Loans, and of the Issuing Lender to
issue Letters of Credit hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 10.2):

 

(a)                                  Counterparts of Agreement.  The Lender
shall have received from each party hereto either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Lender (which may include telecopy transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.

 

(b)                                 Notes.  The Lender shall have received a
duly completed and executed Revolving Credit Note, a duly completed and executed
Equipment Term Note, and a duly completed and executed Real Estate Term Note.

 

(c)                                  Organizational Structure.  The corporate
organizational structure, capitalization and ownership of the Credit Parties,
shall be as set forth on Schedules 5.12 and 5.13 annexed hereto.  The Lender
shall have had the opportunity to review, and shall be satisfied with, the
Credit Parties’ state and federal tax assumptions, and the ownership, capital,
organization and structure of the Credit Parties.

 

(d)                                 Existence and Good Standing.  The Lender
shall have received such documents and certificates as the Lender or Special
Counsel may reasonably request relating to the organization, existence and good
standing of each Credit Party, the authorization of the transactions
contemplated hereby and any other legal matters relating to the Credit Parties,
this Agreement or the other Loan Documents, all in form and substance reasonably
satisfactory to the Lender and Special Counsel.

 

(e)                                  Security Interests in Personal and Mixed
Property.  The Lender shall have received evidence satisfactory to it that the
Credit Parties shall have taken or caused to be taken all such actions, executed
and delivered or caused to be executed and delivered all such agreements,
documents and instruments and made or caused to be made all such filings and
recordings (other than filings or recordings to be made by the Lender on or
after the Closing Date) that may be necessary or, in the opinion of the Lender,
desirable in order to create in favor of the Lender, valid and (upon such filing
and recording) perfected First Priority security interests in the entire
personal and mixed property Collateral.

 

(f)                                    Mortgage; Etc.  The Lender shall have
received from the Credit Parties fully executed and notarized Mortgages, in the
form of Exhibit G, in proper form for recording in all appropriate places in all
applicable jurisdictions, encumbering each parcel of Material Owned Property
existing as of the Closing Date that is designated as a “Mortgaged Property” on
Schedule 1.1 hereto (each such parcel, a “Mortgaged Property”), together with
mortgagee title insurance policies or commitments therefor, and copies of all
surveys, deeds, title exception documents, flood hazard certificates and other
documents as the Lender may reasonably require.

 

(g)                                 Leases; Landlord’s Waivers and Consents.  In
the case of each Material Leasehold Property existing as of the Closing Date,
copies of the lease, and all amendments thereto, between the Credit Party and
the landlord or tenant party thereto, together with a Landlord’s Waiver and
Consent with respect thereto and where required by the terms of any lease, the
consent of the mortgagee, ground lessor or other party.

 

49

--------------------------------------------------------------------------------


 

(h)                                 Hazardous Materials Environmental
Indemnity.  A Hazardous Materials Indemnity Agreement from the Credit Parties
with respect to the indemnification of the Lender for any liabilities that may
be imposed on or incurred by any of them as a result of any Hazardous Materials
that may be located on any Real Property Asset.

 

(i)                                     Environmental Reports.  The Lender shall
have received reports and other information, in form, scope and substance
satisfactory to the Lender, regarding environmental matters relating to such
Real Property Assets as the Lender shall require, which reports shall include
Phase I and/or Phase II environmental assessments as specified by the Lender for
each such Real Property Asset, which conform to the ASTM Standard Practice for
Environmental Site Assessments, and the Lender shall be satisfied with the
results of such reports and other information.  Such reports shall be conducted
by one or more environmental consulting firms reasonably satisfactory to the
Lender.  The Credit Parties shall deliver a similar satisfactory environmental
assessment prior to the acquisition of any future Real Property Asset.

 

(j)                                     Evidence of Insurance.  The Lender shall
have received certificates from the Credit Parties’ insurance brokers that all
insurance required to be maintained pursuant to Section 7.5 is in full force and
effect and that the Lender has been named as additional insured or loss payee
thereunder to the extent required under Section 7.5.

 

(k)                                  Necessary Governmental Permits, Licenses
and Authorizations and Consents; Etc.  The Credit Parties shall have obtained
all other permits, licenses, authorizations and consents from all other
Governmental Authorities and all consents of other Persons with respect to
Material Indebtedness, Liens and material agreements listed on Schedule 5.14
(and so identified thereon) annexed hereto, in each case that are necessary or
advisable in connection with the transactions contemplated by the Loan
Documents, and each of the foregoing shall be in full force and effect, in each
case other than those the failure to obtain or maintain which, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.  No action, request for stay, petition for review or
rehearing, reconsideration or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable Governmental Authority to take
action to set aside its consent on its own motion shall have expired.

 

(l)                                     Existing Debt; Liens.  The Lender shall
have received evidence that all principal, interest, and other amounts owing in
respect of all Existing Debt of the Credit Parties (other than Indebtedness
permitted to remain outstanding in accordance with Section 8.1 hereof) will be
repaid in full as of the Effective Time, and that with respect to all
Indebtedness permitted to remain outstanding in accordance with Section 8.1
hereof, any defaults or events of default existing as of the Closing Date with
respect to such Indebtedness will be cured or waived immediately following the
funding of the initial Loans.  The Lender shall have received evidence that as
of the Effective Time, the Property of the Credit Parties is not subject to any
Liens (other than Liens permitted to remain outstanding in accordance with
Section 8.2 hereof).

 

(m)                               Financial Statements; Projections.  The Lender
shall have received the certified financial statements and projections referred
to in Section 5.4 hereof and the same shall not be inconsistent with the
information previously provided to the Lender.

 

(n)                                 Financial Officer Certificate.  The Lender
shall have received a certificate, dated the Closing Date and signed by a
Designated Financial Officer, confirming compliance with the conditions set
forth in paragraphs (a) and (b) of Section 6.2 at the Effective Time.

 

50

--------------------------------------------------------------------------------


 

(o)                                 Solvency Certificate.  The Lender shall have
received the Solvency Certificate, dated the Closing Date and signed by the
Chief Financial Officer of the Borrowers, confirming the truth and accuracy of
the representations and warranties made by the Borrowers in Section 5.16.

 

(p)                                 No Material Adverse Change.  There shall
have occurred no material adverse change (in the reasonable opinion of the
Lender) in the businesses, operations, properties (including tangible
properties), or conditions (financial or otherwise), assets, liabilities or
income of the Credit Parties.

 

(q)                                 Opinion of Counsel to Credit Parties.  The
Lender shall have received favorable written opinions (addressed to the Lender
and dated the Closing Date) of Lynch, Brewer, Hoffman & Fink, LLP, special
counsel to the Credit Parties, substantially in the form of Exhibit I annexed
hereto and covering such matters relating to the Credit Parties, this Agreement,
the other Loan Documents or the transactions contemplated hereby as the Lender
shall reasonably request.

 

(r)                                    Borrowing Base and Collateral Update
Certificates.  A Designated Financial Officer shall have executed and delivered
to the Lender a Borrowing Base Certificate substantially in the form of Exhibit
B-1 annexed hereto, which Borrowing Base Certificate shall show Excess
Availability under the Revolving Credit Commitment of not less than $1,000,000
(after giving effect to the payment of all sums and expenses, the issuance of
all Letters of Credit and the funding of all Loans to be paid, issued or funded
at the Effective Time), and a Collateral Update Certificate substantially in the
form of Exhibit B-2 annexed hereto.

 

(s)                                  Lockbox Accounts/Controlled Accounts.  The
Credit Parties shall have established such Lock Box Accounts and Controlled
Accounts with the Cash Management Bank as required in accordance with Section
4.3 hereof, and shall have entered into all Lockbox Agreements and/or Control
Agreements as shall be required by the Lender.

 

(t)                                    Inspection, Audit and Appraisal.  The
Lender shall have (i) discussed the business and operations of the Credit
Parties with the senior management of the Credit Parties, (ii) inspected the
facilities of the Credit Parties, (iii) conducted an audit of the books and
records of the Credit Parties and (iv) received appraisal reports and other
information regarding the assets of the Credit Parties as the Lender may require
conducted by auditors satisfactory to the Lender, and the results of such
meeting, inspection, audit and appraisals shall be in form, scope and substance
satisfactory to the Lender in its sole discretion.

 

(u)                                 Fees and Expenses.  The Lender and the
Issuing Lender shall have received all fees and other amounts due and payable to
such Person and Special Counsel at or prior to the Effective Time, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrowers hereunder.

 

(v)                                 Other Documents.  The Lender shall have
received all material contracts, instruments, opinions, certificates, assurances
and other documents as the Lender or Special Counsel shall have reasonably
requested and the same shall be reasonably satisfactory to each of them.

 

6.2                                 Each Extension of Credit.  The obligation of
the Lender to make a Loan on the occasion of any Borrowing, and of the Issuing
Lender to issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

 

51

--------------------------------------------------------------------------------


 

(a)                                  Representations and Warranties.  The
representations and warranties of each Credit Party set forth in this Agreement
and the other Loan Documents shall be true and correct in all material respects
on and as of the date of such Borrowing, or (as applicable) the date of
issuance, amendment, renewal or extension of such Letter of Credit, both before
and after giving effect thereto and to the use of the proceeds thereof (or, if
any such representation or warranty is expressly stated to have been made as of
a specific date, such representation or warranty shall be or have been true and
correct as of such specific date and provided that, to the extent any change in
circumstances expressly permitted by this Agreement causes any representation
and warranty set forth herein to no longer be true, such representation and
warranty shall be deemed modified to reflect such change in circumstances).

 

(b)                                 No Defaults.  At the time of, and
immediately after giving effect to, such Borrowing, or (as applicable) the date
of issuance, amendment, renewal or extension of such Letter of Credit, no
Default shall have occurred and be continuing.

 

(c)                                  Excess Availability.  The Borrowers’ shall
have Excess Availability of not less than $1 after giving effect to the funding
of such requested Loan or the issuance of such requested Letter of Credit.

 

ARTICLE 7



Affirmative Covenants

 

Until the Revolving Credit Commitment has expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, each Credit Party covenants and
agrees with the Lender that:

 

7.1                                 Financial Statements and Other Information. 
The Credit Parties will furnish to the Lender:

 

(a)                                  as soon as available and in any event
within 90 days after the end of each fiscal year of the Credit Parties:

 

(i)                                     consolidated statements of operations,
shareholders’ equity and cash flows of the Credit Parties for such fiscal year
and the related consolidated balance sheets of the Credit Parties as at the end
of such fiscal year, setting forth in each case in comparative form the
corresponding consolidated figures for the preceding fiscal year, and

 

(ii)                                  an opinion of independent certified public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) stating that the financial statements referred to in the
preceding clause (i) fairly present in all material respects the consolidated
financial condition and results of operations of the Credit Parties as at the
end of, and for, such fiscal year in accordance with GAAP.

 

(b)                                 as soon as available and in any event within
(x) 45 days after each December 31st, March 31st, June 30th and September 30th,
and (y) 30 days after the end of each other month:

 

(i)                                     consolidated statements of operations,
shareholders’ equity and cash flows of the Credit Parties for such month and for
the period from the beginning of the respective fiscal year to the end of such
month, and the related consolidated balance sheets of the Credit

 

52

--------------------------------------------------------------------------------


 

 Parties as at the end of such period, setting forth in each case in comparative
form the corresponding consolidated figures for the corresponding period in the
preceding fiscal year, and the corresponding figures for the forecasts most
recently delivered to the Lender for such period, and

 

(ii)                                  a certificate of a Designated Financial
Officer, which certificate shall state that said financial statements referred
to in the preceding clause (i) fairly present in all material respects the
consolidated financial condition and results of operations of the Credit
Parties, in each case in accordance with GAAP, consistently applied, as at the
end of, and for, such period (subject to normal year-end audit adjustments and
the omission of footnotes);

 

(c)                                  as soon as available and in any event (i)
simultaneously with the delivery of the monthly financial statements delivered
pursuant to subsection 7.1(b) above, a Compliance Certificate duly executed by a
Designated Financial Officer with respect to such monthly financial statements,
and (ii) within 90 days after the end of each fiscal year, a Compliance
Certificate duly executed by a Designated Financial Officer with respect to the
annual financial statements delivered pursuant to subsection 7.1(a) above;

 

(d)                                 as soon as available and in any event
simultaneously with the delivery of the monthly financial statements delivered
pursuant to subsection 7.1(b) above a management summary of operations of the
Credit Parties for such month, certified by a Designated Financial Officer that
such summary of operations fairly presents the financial condition of the Credit
Parties for such month;

 

(e)                                  within five days after the same are sent or
filed, copies of all financial statements and reports which the Credit Parties
send to the holders of any public equity securities and all periodic financial
statements, final registration statements (excluding exhibits) and reports which
the Company or the Borrower may make to, or file with, the Securities and
Exchange Commission;

 

(f)                                    as soon as available and in any event
within three (3) days after the end of each week with respect to such week (or
more frequently if requested by the Lender), (i) a Collateral Update Certificate
in the form attached hereto as Exhibit B-2,

 

(g)                                 as soon as available and in any event within
twenty (20) days after the end of each month with respect to such month (or more
frequently if requested by the Lender), (i) a Borrowing Base Certificate in the
form attached hereto as Exhibit B-1, (ii) an Accounts Receivable/Loan
Reconciliation Report in the form attached hereto as Exhibit B-3, (iii) a
summary of inventory by type and location, (iv) an accounts receivable aging
report, and (v) such other information relating to the Collateral as the Lender
shall reasonably request, in each case, accompanied by such supporting detail
and documentation as the Lender shall reasonably request;

 

(h)

 

(i)                                     as soon as available and in any event
prior to the end of each fiscal year of the Credit Parties, statements of
forecasted consolidated income and cash flows for the Credit Parties for each
fiscal quarter in the immediately succeeding fiscal year and a forecasted
consolidated balance sheet of the Credit Parties as of the last day of each
fiscal quarter in such succeeding fiscal year, and a comparison of the projected
Excess Availability as of the last day of each fiscal quarter in such succeeding
fiscal year with the Excess Availability as of the last day of each fiscal
quarter in the current fiscal year, together with supporting assumptions which
were reasonable when made, all prepared in good faith in reasonable detail and
consistent with the Credit Parties’ past practices in preparing projections and
otherwise reasonably satisfactory in scope to the Lender;

 

53

--------------------------------------------------------------------------------


 

(j)                                     as soon as available and in any event
prior to March 1 of each year, statements of forecasted consolidated income and
cash flows for the Credit Parties for each fiscal month in the current fiscal
year and a forecasted consolidated balance sheet of the Credit Parties as of the
last day of each fiscal month in such fiscal year, and a comparison of the
projected Excess Availability as of the last day of each fiscal month in such
fiscal year with the Excess Availability as of the last day of each fiscal month
in the immediately prior fiscal year, together with supporting assumptions which
were reasonable when made, all prepared in good faith in reasonable detail and
consistent with the Credit Parties’ past practices in preparing projections and
otherwise reasonably satisfactory in scope to the Lender;

 

(k)                                  as soon as available and in any event no
later than 1:00 p.m. (Boston time) on each day that the Borrowers make any
request for any Borrowing hereunder, an Advance Request in the form attached
hereto as Exhibit B-5.

 

(l)                                     promptly upon receipt thereof, copies of
all management letters and accountants’ letters received by the Credit Parties;
and

 

(m)                               promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Credit Parties, or compliance with the terms of this Agreement,
as the Lender may reasonably request.

 

7.2                                 Notices of Material Events.  The Credit
Parties will furnish to the Lender prompt written notice of the following:

 

(a)                                  the occurrence of any Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting any Credit Party or Affiliate that could reasonably be expected to
result in a Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event related
to the Plan of any Credit Party or knowledge after due inquiry of any ERISA
Event related to a Plan of any other ERISA Affiliate that, alone or together
with any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Credit Parties; and

 

(d)                                 any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 7.2 shall be accompanied by a statement
of a Designated Financial Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

7.3                                 Existence; Conduct of Business.  Each Credit
Party shall do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence and the rights, licenses,
permits, privileges and franchises material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation, dissolution or any discontinuance or sale of such business
permitted under Section 8.4.

 

7.4                                 Payment of Obligations.  Each Credit Party
shall pay its obligations, including Tax liabilities, that, if not paid, could
result in a Material Adverse Effect before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith

 

54

--------------------------------------------------------------------------------


 

by appropriate proceedings, (b) such Credit Party has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, which reserves
shall be acceptable to Lender, and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

7.5                                 Maintenance of Properties; Insurance.  Each
Credit Party shall (a) keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted, and (b) maintain insurance, with financially sound and reputable
insurance companies, as may be required by law and such other insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations, including, without limitation, business interruption and product
liability insurance.  Without limiting the generality of the foregoing, the
Credit Parties will maintain or cause to be maintained replacement value
casualty insurance on the Collateral under such policies of insurance, in each
case with such insurance companies, in such amounts, with such deductibles, and
covering such terms and risks as are at all times satisfactory to the Lender in
its commercially reasonable judgment.  All general liability and other liability
policies with respect to the Credit Parties shall name the Lender as an
additional insured thereunder as its interests may appear, and all business
interruption and casualty insurance policy shall contain a loss payable clause
or endorsement, satisfactory in form and substance to the Lender that names the
Lender as the loss payee thereunder.  All policies of insurance shall provide
for at least 30 days prior written notice to the Lender of any modifications or
cancellation of such policy.

 

7.6                                 Books and Records; Inspection Rights.  Each
Credit Party shall keep proper books of record and account in which entries are
made of all dealings and transactions in relation to its business and activities
which fairly record such transactions and activities.  Each Credit Party shall
permit any representatives designated by the Lender to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants as frequently as the Lender deems appropriate provided that, so long
as no Default has occurred and is continuing, all such visits shall be on
reasonable prior notice, at reasonable times during regular business hours of
such Credit Party, and provided further that after the occurrence and during the
continuance of any Default, the Lender may visit at any reasonable times.  The
Borrowers shall reimburse the Lender for all examination and inspections costs,
internal costs at the rate of $850 per man-day, plus all out-of-pocket expenses
incurred in connection with such inspections.  The Credit Parties will permit
independent appraisers and environmental consultants selected by the Lender to
visit the properties of the Credit Parties and perform appraisals and
examinations of the inventory, equipment and Real Property Assets of the Credit
Parties at such times and with such frequencies as the Lender shall reasonably
request. The Borrowers shall reimburse the Lender for all fees, costs and
expenses charged by such independent appraisers and environmental consultants
for each such appraisal and examination.

 

7.7                                 Fiscal Year.  To enable the ready and
consistent determination of compliance with the covenants set forth in
Section 8.10 hereof, the Credit Parties shall not change their current fiscal
year or current method of determining the last day of the first three fiscal
quarters in each fiscal year without the prior written consent of the Lender.

 

7.8                                 Compliance with Laws.  Each Credit Party
shall comply with (i) all permits, licenses and authorizations, including,
without limitation, environmental permits, licenses and authorizations, issued
by a Governmental Authority, (ii) all laws, rules, regulations and orders
including, without limitation, Environmental Laws, of any Governmental Authority
and (iii) all contractual obligations, in each case applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

55

--------------------------------------------------------------------------------


 

7.9                                 Use of Proceeds.  The proceeds of the Loans
will be used only for (i) the refinancing of existing indebtedness, (ii) fees
and expenses incurred in connection with the transactions contemplated by this
Agreement, and (iii) for general corporate and working capital purposes
(including Capital Expenditures) of the Credit Parties.  No part of the proceeds
of any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

 

7.10                           Certain Obligations Respecting Subsidiaries. 
Each Credit Party will, and will cause each of its Subsidiaries to, take such
action from time to time as shall be necessary to ensure that the percentage of
the issued and outstanding shares of capital stock of any class or character
owned by it in any Subsidiary on the date hereof is not at any time decreased,
other than by reason of transfers to another Credit Party.

 

7.11                           ERISA.  Except where a failure to comply with any
of the following, individually or in the aggregate, would not or could not
reasonably be expected to result in a Material Adverse Effect, (i) the Credit
Parties will maintain, and cause each ERISA Affiliate to maintain, each Plan in
compliance with all applicable requirements of ERISA and of the Code and with
all applicable rulings and regulations issued under the provisions of ERISA and
of the Code and (ii) the Credit Parties will not and, to the extent authorized,
will not permit any of the ERISA Affiliates to (a) engage in any transaction
with respect to any Plan which would subject any Credit Party to either a civil
penalty assessed pursuant to Section 502(i) of ERISA or a tax imposed by
Section 4975 of the Code, (b) fail to make full payment when due of all amounts
which, under the provisions of any Plan, any Credit Party or any ERISA Affiliate
is required to pay as contributions thereto, or permit to exist any accumulated
funding deficiency (as such term is defined in Section 302 of ERISA and
Section 412 of the Code), whether or not waived, with respect to any Pension
Plan or (c) fail to make any payments to any Multiemployer Plan that any Credit
Party or any of the ERISA Affiliates may be required to make under any agreement
relating to such Multiemployer Plan or any law pertaining thereto.

 

7.12                           Environmental Matters; Reporting.  The Credit
Parties will observe and comply with, and cause each Subsidiary to observe and
comply with all Environmental Laws to the extent non-compliance could reasonably
be expected to have a Material Adverse Effect.  The Credit Parties will give the
Lender prompt written notice of any violation as to any Environmental Law by any
Credit Party and of the commencement of any judicial or administrative
proceeding relating to Environmental Laws (a) in which an adverse result would
have a material adverse effect on any operating permits, air emission permits,
water discharge permits, hazardous waste permits or other environmental permits
held by any Credit Party, or (b) which will, or is likely to, have a Material
Adverse Effect on such Credit Party or which will require a material expenditure
by such Credit Party to cure any alleged problem or violation.

 

7.13                           Matters Relating to Additional Real Property
Collateral.

 

(a)                                  From and after the Effective Time, in the
event that any Credit Party acquires any Material Owned Property that the Lender
determines is an Additional Mortgaged Property or in the event that the Lender
determines that any Real Property Asset has become an Additional Mortgaged
Property, the Borrowers shall deliver, to the Lender, as soon as practicable
after the Lender has notified the Borrowers that a Real Property Asset is an
Additional Mortgaged Property, fully executed and notarized Mortgages
(“Additional Mortgages”), in proper form for recording in all appropriate places
in all applicable jurisdictions, encumbering the interest of the applicable
Credit Party in such Additional Mortgaged Property, together with mortgagee
title insurance policies or commitments therefor, and copies of all surveys,
deeds, title exception documents, flood hazard certificates and other documents
as the Lender may reasonably require copies of all deeds with respect to such
Additional Mortgaged Property.

 

56

--------------------------------------------------------------------------------


 

(b)                                 From and after the Effective Time, in the
event that any Credit Party enters into any lease with respect to any Material
Leasehold Property, the Borrowers shall deliver to the Lender copies of the
lease, and all amendments thereto, between the Credit Party and the landlord or
tenant, together with a Landlord’s Waiver and Consent with respect thereto and
where required by the terms of any lease, the consent of the mortgagee, ground
lessor or other party.

 

(c)                                  If requested by the Lender, the Credit
Parties shall permit an independent real estate appraiser satisfactory to the
Lender, upon reasonable notice, to visit and inspect any Additional Mortgaged
Property for the purpose of preparing an appraisal of such Additional Mortgaged
Property satisfying the requirements of all applicable laws and regulations (in
each case to the extent required under such laws and regulations as determined
by the Lender in its sole discretion).

 

7.14                           Cash Deposits/Bank Accounts.  The Credit Parties
shall take all actions necessary to maintain, preserve and protect the rights
and interests of the Lender with respect to all cash deposits of the Credit
Parties and all other proceeds of Collateral and shall not, without the Lender’s
prior written consent, open any deposit or other bank account, or instruct any
account debtor to make payment to any account other than to an established
dominion account, Lock Box Account or other Controlled Account  under the
Lender’s control; provided that so long as no Default or Event of Default shall
have occurred and be continuing, the Credit Parties shall be permitted to
maintain payroll and accounts not subject to the Lender’s control so long as the
aggregate amount of funds on deposit in all such payroll accounts does not
materially exceed estimated payroll for the next payroll period.

 

ARTICLE 8



Negative Covenants

 

Until the Revolving Credit Commitment has expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full and all Letters of Credit shall have expired or terminated and all
LC Disbursements shall have been reimbursed, each Credit Party covenants and
agrees with the Lender that:

 

8.1                                 Indebtedness.  The Credit Parties will not,
and will not permit any Subsidiary to, create, incur, assume or permit to exist
any Indebtedness, except:

 

(a)                                  Indebtedness created hereunder;

 

(b)                                 Existing Debt on the Closing Date which is
set forth in Schedule 8.1 and has been designated on such schedule as
Indebtedness that will remain outstanding following the funding of the initial
Loans, and any extension, renewal, refunding or replacement of any such
Indebtedness that does not increase the principal amount thereof;

 

(c)                                  Intercompany loans among the Credit
Parties;

 

(d)                                 other Indebtedness incurred after the
Closing Date (determined on a consolidated basis without duplication in
accordance with GAAP) consisting of Capital Lease Obligations and/or secured by
Liens permitted under Section 8.2(h), in an aggregate principal amount at any
time outstanding not in excess of $5,000,000; and

 

(e)                                  Guarantees permitted under Section 8.3.

 

57

--------------------------------------------------------------------------------


 

8.2                                 Liens.  The Credit Parties will not, and
will not permit any Subsidiary to, create, incur, assume or permit to exist any
Lien on any Property or asset now owned or hereafter acquired by it, or assign
or sell any income or revenues (including accounts receivable) or rights in
respect of any thereof, except (the following being called “Permitted Liens”):

 

(a)                                  Liens created hereunder or under the other
Loan Documents;

 

(b)                                 any Lien on any property or asset of any
Credit Party existing on the date hereof and set forth in Schedule 8.1
(excluding, however, following the making of the initial Loans hereunder, the
Liens in favor of any Person other than the Lender securing Indebtedness not
designated on said schedule as Indebtedness to remain outstanding following the
funding of the initial Loans), provided that (i) such Lien shall not apply to
any other property or asset of any Credit Party and (ii) such Lien shall secure
only those obligations which it secures on the date hereof and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

 

(c)                                  Liens imposed by any Governmental Authority
for taxes, assessments or charges not yet delinquent or (in the case of property
taxes and assessments not exceeding $250,000 in the aggregate more than 90 days
overdue) which are being contested in good faith and by appropriate proceedings
if adequate reserves with respect thereto are maintained on the books of the
applicable Credit Party in accordance with GAAP and which reserves shall be
acceptable to the Lender;

 

(d)                                 landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens, and vendors’ Liens
imposed by statute or common law not securing the repayment of Indebtedness,
arising in the ordinary course of business which are not overdue for a period of
more than 60 days or which are being contested in good faith and by appropriate
proceedings and Liens securing judgments (including, without limitation,
pre-judgment attachments) but only to the extent for an amount and for a period
not resulting in an Event of Default under Section 9.1(j) hereof;

 

(e)                                  pledges or deposits under worker’s
compensation, unemployment insurance and other social security legislation and
pledges or deposits to secure the performance of bids, tenders, trade contracts
(other than for borrowed money), leases (other than capital leases), utility
purchase obligations, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(f)                                    easements, rights-of-way, restrictions
and other similar encumbrances incurred in the ordinary course of business and
encumbrances consisting of zoning restrictions, easements, licenses,
restrictions on the use of Property or minor imperfections in title thereto
which, in the aggregate, are not material in amount, and which do not, in the
aggregate, materially detract from the value of the Property of any Credit Party
or materially interfere with the ordinary conduct of the business of any Credit
Party;

 

(g)                                 Liens consisting of bankers’ liens and
rights of setoff, in each case, arising by operation of law, and Liens on
documents presented in letter of credit drawings; and

 

(h)                                 Liens on fixed or capital assets, including
real or personal property, acquired, constructed or improved by any Credit
Party, provided that (A) such Liens secure Indebtedness (including Capital Lease
Obligations) permitted by Section 8.1(d), (B) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement or were in effect at the
time the Credit Parties acquired the assets or stock, (C) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving

 

58

--------------------------------------------------------------------------------


 

such fixed or capital assets, and (D) such security interests shall not apply to
any other property or assets of the Credit Parties.

 

8.3                                 Contingent Liabilities.  The Credit Parties
will not Guarantee the Indebtedness or other obligations of any Person, or
Guarantee the payment of dividends or other distributions upon the stock of, or
the earnings of, any Person, except:

 

(a)                                  endorsements of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business;

 

(b)                                 Guarantees and letters of credit in effect
on the date hereof which are disclosed in Schedule 8.1, and any replacements
thereof in amounts not exceeding such Guarantees;

 

(c)                                  obligations in respect of Letters of
Credit.

 

8.4                                 Fundamental Changes; Asset Sales.

 

(a)                                  The Credit Parties will not enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution) without the prior
written consent of the Lender.  The Credit Parties will not acquire any business
or property from, or capital stock of, or other equity interests in, or be a
party to any acquisition of, any Person without the prior written consent of the
Lender, except for purchases of property to be used in the ordinary course of
business, Investments permitted under Section 8.5 and Capital Expenditures.  The
Credit Parties will not form or acquire any Subsidiary without the prior written
consent of the Lender.  The Credit Parties will not issue or sell any of their
capital stock or other equity interests without the prior consent of the Lender
(other than in connection with Equity Rights issued or granted to members of the
Credit Parties’ boards of directors or employees consistent with the Credit
Parties’ past business practices).

 

(b)                                 The Credit Parties will not convey, sell,
lease, transfer or otherwise dispose (including any Disposition) of, in one
transaction or a series of transactions, any part of their business or property,
whether now owned or hereafter acquired (including, without limitation,
receivables and leasehold interests, but excluding (x) obsolete or worn-out
property (including leasehold interests), or tools, equipment or other property
no longer used or useful in their business and (y) any inventory or other
property sold or disposed of in the ordinary course of business and on ordinary
business terms) without the prior written consent of the Lender, provided that
the Credit Parties may sublease real property to the extent such sublease would
not interfere with the operation of the business of the Credit Parties.

 

(c)                                  Notwithstanding the foregoing provisions of
this Section 8.4:

 

(i)                                     any Credit Party may be merged or
combined with or into any other Credit Party (provided that if such merger
involves any Borrower, (x) such Borrower shall be the surviving entity and (y)
no Change of Control shall occur); and

 

(ii)                                  any Credit Party may sell, lease, transfer
or otherwise dispose of any or all of its property (upon voluntary liquidation
or otherwise) to any other Credit Party.

 

59

--------------------------------------------------------------------------------


 

8.5                                 Investments; Hedging Agreements.

 

(a)                                  The Credit Parties will not make or permit
to remain outstanding any Investment, except:

 

(i)                                     Investments consisting of Guarantees
permitted by Section 8.3(c) and Indebtedness permitted by Section 8.1;
Intercompany Indebtedness; and capital contributions by any Credit Party to any
other Credit Party;

 

(ii)                                  Permitted Investments; and

 

(iii)                               Checking and deposit accounts with banks
used in the ordinary course of business.

 

(b)                                 The Credit Parties will not enter into any
Hedging Agreement without the prior written consent of the Lender.

 

8.6                                 Restricted Junior Payments.  The Credit
Parties will not declare or make any Restricted Junior Payment at any time;
provided, however, that any Credit Party that is a Subsidiary of another Credit
Party may pay dividends to such Credit Party.

 

8.7                                 Transactions with Affiliates.  Except as
expressly permitted by this Agreement, the Credit Parties will not directly or
indirectly (a) make any Investment in an Affiliate; (b) transfer, sell, lease,
assign or otherwise dispose of any property to an Affiliate; (c) merge into or
consolidate with an Affiliate, or purchase or acquire property from an
Affiliate; or (d) enter into any other transaction directly or indirectly with
or for the benefit of an Affiliate (including, without limitation, guarantees
and assumptions of obligations of an Affiliate); provided that:

 

(i)                                     any Affiliate who is an individual may
serve as a director, officer, employee or consultant of any Credit Party,
receive reasonable compensation for his or her services in such capacity and
benefit from Permitted Investments to the extent specified in clause (e) of the
definition thereof;

 

(ii)                                  the Credit Parties may engage in and
continue the transactions with or for the benefit of Affiliates which are
described in Schedule 8.7 or are referred to in Section 8.6 (but only to the
extent specified in such section); and

 

(iii)                               the Credit Parties may engage in
transactions with Affiliates in the ordinary course of business on terms which
are no less favorable to the Credit Parties than those likely to be obtained in
an arms’ length transaction between a Credit Party and a non-affiliated third
party.

 

8.8                                 Restrictive Agreements.  The Credit Parties
will not directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement (other than this Agreement) that prohibits,
restricts or imposes any condition upon (a) the ability of any Credit Party to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Credit Party that is a Subsidiary of another Credit Party
to pay dividends or other distributions with respect to any shares of its
capital stock or other equity interests or to make or repay loans or advances to
any other Credit Party or to Guarantee Indebtedness of any other Credit Party;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by this Agreement, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof identified on
Schedule 8.8 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction

 

60

--------------------------------------------------------------------------------


 

or condition), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of stock or assets of a
Subsidiary of a Credit Party pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, and (v) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
contracts (excluding license agreements) restricting the assignment thereof.

 

8.9                                 Sale-Leaseback Transactions.   No Credit
Party will directly or indirectly, enter into any arrangements with any Person
whereby such Credit Party shall sell or transfer (or request another Person to
purchase) any property, real, personal or mixed, used or useful in its business,
whether now owned or hereafter acquired, and thereafter rent or lease such
property from any Person.

 

8.10                           Certain Financial Covenants.

 

(a)                                  Fixed Charge Coverage Ratio.  Beginning on
December 31, 2003, the Credit Parties shall not permit the Fixed Charge Coverage
Ratio as of the end of each fiscal quarter for the period of four fiscal
quarters most recently ended to be less than 1:00 to 1.00.

 

(b)                                 Tangible Net Worth.  The Credit Parties
shall not permit the Tangible Net Worth (determined on a consolidated basis
without duplication in accordance with GAAP) at any time during the periods set
forth below to be less than the required Tangible Net Worth set forth below
opposite such periods:

 

Period

 

Required Tangible Net Worth

Effective Date through March 31, 2003

 

$

3,500,000

 

 

 

for each succeeding fiscal quarter of the Credit Parties

 

The required Tangible Net Worth of the Credit Parties for the immediately
preceding fiscal quarter plus 33% of the quarterly net income of the Credit
Parties for the current fiscal quarter; provided that the required Tangible Net
Worth shall not be reduced by net losses of the Credit Parties

 

(c)                                  EBITDA.  The Credit Parties shall not
permit EBITDA for the periods set forth below to be less than the amount set
forth opposite such period below:

 

Period

 

Minimum EBITDA

January 1, 2003 through
March 31, 2003

 

$

250,000

 

 

 

January 1, 2003 through
June 30, 2003

 

$

1,000,000

 

 

 

January 1, 2003 through
September 30, 2003

 

$

1,900,000

 

61

--------------------------------------------------------------------------------


 

(d)                                 Capital Expenditures.  The Credit Parties
shall not, and shall not permit any Subsidiary to, make any Capital Expenditures
(including, without limitation, incurring any Capital Lease Obligations) which,
in the aggregate for the Credit Parties and all Subsidiaries, exceed $3,750,000
at any time during any fiscal year.

 

8.11                           Lines of Business.  The Credit Parties will not
engage to any substantial extent in any line or lines of business activity other
than (i) the types of businesses engaged in by the Credit Parties as of the
Effective Time and businesses substantially related thereto, and (ii) such other
lines of business as may be consented to by the Lender.

 

8.12                           Other Indebtedness.  The Credit Parties will not
purchase, redeem, retire or otherwise acquire for value, or set apart any money
for a sinking, defeasance or other analogous fund for the purchase, redemption,
retirement or other acquisition of, or make any voluntary payment or prepayment
of the principal of or interest on, or any other amount owing in respect of any
Subordinated Indebtedness, except as may be consented to by the Lender.

 

8.13                           Modifications of Certain Documents.  The Credit
Parties will not consent to any modification, supplement or waiver of any of the
provisions of any documents or agreements evidencing or governing any Existing
Debt.

 

ARTICLE 9



Events of Default

 

9.1                                 Events of Default.  The occurrence of any of
the following events shall be deemed to constitute an “Event of Default”
hereunder:

 

(a)                                  the Credit Parties shall fail to pay to the
Lender, the Issuing Lender, the Cash Management Bank or any other Affiliate of
the Lender, any principal of or interest on any Loan or any Reimbursement
Obligation in respect of any LC Disbursement or any other Obligation of the
Credit Parties to the Lender, the Issuing Lender, the Cash Management Bank or
any other Affiliate of the Lender when the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof, by
acceleration of such due or prepayment date, or otherwise;

 

(b)                                 any representation or warranty made or
deemed made by or on behalf of any Credit Party or any Subsidiary in or in
connection with this Agreement, any of the other Loan Documents or any amendment
or modification hereof or thereof, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement, any of the other Loan Documents or any amendment or modification
hereof or thereof, shall prove to have been incorrect in any material respect
when made or deemed made;

 

(c)                                  the Credit Parties (i) shall fail to
observe or perform any covenant, condition or agreement contained in
Sections 7.1, 7.2, 7.5, 7.6, 7.9, 7.10, 7.12, 7.14 or in Article 8 (it being
expressly acknowledged and agreed that any Event of Default resulting from the
failure of the Credit Parties at any measurement date to satisfy any financial
covenant set forth in Section 8.10 shall not be deemed to be “cured” or remedied
by the Credit Parties’ satisfaction of such financial covenant at any subsequent
measurement date) or (ii) shall fail to observe or perform any other covenant,
condition or agreement contained in Sections 7.3, 7.4, 7.7, 7.8, 7.11, or 7.13
and such failure described in this clause (ii) shall continue unremedied for a
period of 30 days after the earlier of (x) actual knowledge by an officer of any
Credit Party or (y) notice thereof from the Lender to the Credit Parties;

 

62

--------------------------------------------------------------------------------


 

(d)                                 the Credit Parties shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clauses (a), (b) or (c) of this Section 9.1) or any
other Loan Document, and such failure shall continue unremedied for a period of
30 days after notice thereof from the Lender to the Credit Parties;

 

(e)                                  the Credit Parties shall fail to make any
payment (whether of principal, interest or otherwise and regardless of amount)
in respect of (x) any Material Indebtedness when and as the same shall become
due and payable, after giving effect to any grace period with respect thereto,
or (y) any Material Rental Obligation when and as the same shall become due and
payable, after giving effect to any grace period with respect thereto, except
with respect to Material Rental Obligations where (i) the payment thereof is
being contested in good faith by appropriate proceedings, (ii) such Credit Party
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP, which reserves shall be acceptable to Lender, and (iii) the failure
to make payment pending such contest could not reasonably be expected to result
in a Material Adverse Effect;

 

(f)                                    any event or condition occurs that
results in (i) any Material Indebtedness of any Credit Party becoming due prior
to its scheduled maturity or that enables or permits (with or without the giving
of notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity, or (ii) the
lease with respect to any Material Rental Obligation of any Credit Party being
terminated prior to its scheduled expiration date or that enables or permits
(with or without the giving of notice, the lapse of time or both) the
counterparty to such lease to cause such lease to be terminated prior to its
scheduled expiration date;

 

(g)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of any Credit Party or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Credit Party or for a substantial part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(h)                                 any Credit Party shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (g) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Credit Party or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

 

(i)                                     any Credit Party shall become unable,
admit in writing or fail generally to pay its debts as they become due;

 

(j)                                     a final judgment or judgments for the
payment of money (x) in excess of $100,000 in the aggregate (exclusive of
judgment amounts fully covered by insurance where the insurer has admitted
liability in respect of such judgment) or (y) in excess of $250,000 in the
aggregate (regardless of insurance coverage), shall be rendered by one or more
courts, administrative tribunals or other bodies having jurisdiction against any
Credit Party and the same shall not be discharged (or provision shall not be
made for such discharge), bonded, or a stay of execution thereof shall not be

 

63

--------------------------------------------------------------------------------


 

procured, within 60 days from the date of entry thereof and the relevant Credit
Party shall not, within said period of 60 days, or such longer period during
which execution of the same shall have been stayed, appeal therefrom and cause
the execution thereof to be stayed during such appeal;

 

(k)                                  an ERISA Event shall have occurred that, in
the reasonable opinion of the Lender, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect;

 

(l)                                     there shall occur any Change of Control;

 

(m)                               any of the following shall occur: (i) the
Liens created hereunder or under the other Loan Documents shall at any time
(other than by reason of the Lender relinquishing such Lien) cease in any
material respect to constitute valid and perfected Liens on the Collateral
intended to be covered thereby; (ii) except for expiration in accordance with
its respective terms, any Loan Document shall for whatever reason be terminated,
or shall cease to be in full force and effect; or (iii) the enforceability of
any Loan Document shall be contested by any Credit Party;

 

(n)                                 there shall occur any material loss theft,
damage or destruction of any Collateral not fully covered (subject to such
reasonable deductibles as the Lender shall have approved) by insurance;

 

(o)                                 any Guarantor shall assert that its
obligations under any Loan Document shall be invalid or unenforceable; or

 

(p)                                 there shall occur any material adverse
change (in the opinion of the Lender) on the businesses, operations, properties,
conditions (financial or otherwise), assets, liabilities, income or prospects of
the Credit Parties;

 

then, and in every such event (other than an event described in clause (g) or
(h) of this Section 9.1), and at any time thereafter during the continuance of
such event, the Lender may, by notice to the Borrowers, take any or all of the
following actions, at the same or different times: (i) terminate the Revolving
Credit Commitment, and thereupon the Revolving Credit Commitment shall terminate
immediately, (ii) notify the Borrowers that the outstanding principal of the
Loans shall bear interest at the Post-Default Rate, and thereupon the
outstanding principal of the Loans shall bear interest at the Post-Default Rate,
(iii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Credit Parties, and (iv) the Lender, the
Issuing Lender, the Cash Management Bank and any other Affiliate of the Lender
may exercise all of the rights as secured party and mortgagee hereunder or under
the other Loan Documents; and in case of any event with respect to the Credit
Parties or any Subsidiary described in clause (g) or (h) of this Section 9.1,
the Revolving Credit Commitment shall automatically terminate, the principal of
the Loans then outstanding shall automatically bear interest at the Post-Default
Rate, the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other Obligations shall automatically become
due and payable, and the Borrowers shall provide cash collateral in accordance
with Section 2.4(g) without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Credit Parties, and the Lender, the
Issuing Lender, the Cash Management Bank and all other Affiliates of the Lender
shall be permitted to exercise such rights as secured party and mortgagee
hereunder or under the other Loan Documents to the extent permitted by
applicable law.

 

64

--------------------------------------------------------------------------------


 

9.2                                 Receivership.  Without limiting the
generality of the foregoing or limiting in any way the rights of the Lender
hereunder or under the other Loan Documents or otherwise under applicable law,
at any time after (i) the entire principal balance of any Loan shall have become
due and payable (whether at maturity, by acceleration or otherwise) and (ii) the
Lender shall have provided to the Borrowers not less than ten (10) days’ prior
written notice of its intention to apply for a receiver, the Lender shall be
entitled to apply for and have a receiver appointed under state or federal law
by a court of competent jurisdiction in any action taken by the Lender to
enforce its rights and remedies hereunder and under the other Loan Documents in
order to manage, protect, preserve, sell and otherwise dispose of all or any
portion of the Collateral and continue the operation of the business of the
Credit Parties, and to collect all revenues and profits thereof and apply the
same to the payment of all expenses and other charges of such receivership,
including the compensation of the receiver, and to the payment of the Loans and
other fees and expenses due hereunder and under the Loan Documents as aforesaid
until a sale or other disposition of such Collateral shall be finally made and
consummated.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH CREDIT PARTY
HEREBY IRREVOCABLY CONSENTS TO AND WAIVES ANY RIGHT TO OBJECT TO OR OTHERWISE
CONTEST THE APPOINTMENT OF A RECEIVER AS PROVIDED ABOVE.  EACH CREDIT PARTY (I)
GRANTS SUCH WAIVER AND CONSENT KNOWINGLY AFTER HAVING DISCUSSED THE IMPLICATIONS
THEREOF WITH COUNSEL, (II) ACKNOWLEDGES THAT (A) THE UNCONTESTED RIGHT TO HAVE A
RECEIVER APPOINTED FOR THE FOREGOING PURPOSES IS CONSIDERED ESSENTIAL BY THE
LENDER IN CONNECTION WITH THE ENFORCEMENT OF ITS RIGHTS AND REMEDIES HEREUNDER
AND UNDER THE OTHER LOAN DOCUMENTS, AND (B) THE AVAILABILITY OF SUCH APPOINTMENT
AS A REMEDY UNDER THE FOREGOING CIRCUMSTANCES WAS A MATERIAL FACTOR IN INDUCING
THE LENDER TO MAKE THE LOANS TO THE BORROWERS; AND (III) AGREES TO ENTER INTO
ANY AND ALL STIPULATIONS IN ANY LEGAL ACTIONS, OR AGREEMENTS OR OTHER
INSTRUMENTS IN CONNECTION WITH THE FOREGOING AND TO COOPERATE FULLY WITH THE
LENDER IN CONNECTION WITH THE ASSUMPTION AND EXERCISE OF CONTROL BY THE RECEIVER
OVER ALL OR ANY PORTION OF THE COLLATERAL.  THE LENDER ACKNOWLEDGES AND AGREES
THAT NOTHING IN THIS SECTION 9.2 SHALL BE DEEMED TO CONSTITUTE A WAIVER OF THE
RIGHT OF CREDIT PARTIES TO FILE FOR PROTECTION UNDER TITLE 11 OF THE UNITED
STATES CODE AT ANY TIME.

 

ARTICLE 10



Miscellaneous

 

10.1                           Notices.  Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telephonic facsimile (fax), as follows:

 

(a)                                  if to any Credit Party, to UFP
Technologies, Inc., 172 East Main Street, Georgetown, MA  01833, Attention:
Ronald J. Lataille, Chief Financial Officer (Fax no. (978-352-5616) with a copy
to Lynch, Brewer, Hoffman & Fink, LLP, 101 Federal Street, Boston, MA  02110,
Attention Patrick J. Kinney, Jr. (Fax no. (617-951-0811); and

 

(b)                                 if to the Lender, to Fleet Capital
Corporation, One Federal Street, Mail Stop MA DE 10307X, Boston, Massachusetts
02110, Attention: Daniel Corcoran, Senior Vice President (Fax no.: 
(617-654-1167), with a copy to Palmer & Dodge LLP, 111 Huntington Avenue,
Boston, MA 02199-7613, Attention:  David L. Ruediger (Fax no. (617-227-4420).

 

65

--------------------------------------------------------------------------------


 

Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

10.2                           Waivers; Amendments.

 

(a)                                  No failure or delay by the Lender, the
Issuing Lender, the Cash Management Bank or any Affiliate of the Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Lender, the Issuing Lender, the
Cash Management Bank and all Affiliates of the Lender hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by any Credit Party or Subsidiary
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 10.2, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Lender or the Issuing Lender may have had
notice or knowledge of such Default at the time.

 

(b)                                 Neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Lender.

 

10.3                           Expenses; Indemnity; Damage Waiver.

 

(a)                                  The Credit Parties jointly and severally
agree to pay, or reimburse the Lender for paying, (i) all reasonable
out-of-pocket expenses incurred by the Lender and its Affiliates, including the
reasonable fees, charges and disbursements of Special Counsel, in connection
with the preparation of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (iii) all out-of-pocket
expenses incurred by the Lender, the Issuing Lender, the Cash Management Bank or
any Affiliate of the Lender, including the fees, charges and disbursements of
any counsel for the Lender, the Issuing Lender, the Cash Management Bank or any
Affiliate of the Lender, in connection with the enforcement or protection of
their rights in connection with this Agreement and the other Loan Documents,
including their rights under this Section 10.3, or in connection with the Loans
made or Letters of Credit issued hereunder, including in connection with any
workout, restructuring or negotiations in respect thereof, and (iv) all Other
Taxes levied by any Governmental Authority in respect of this Agreement or any
of the other Loan Documents or any other document referred to herein or therein
and all costs, expenses, taxes, assessments and other charges incurred in
connection with any filing, registration, recording or perfection of any
security interest contemplated by any Loan Document or any other document
referred to therein.

 

(b)                                 The Credit Parties jointly and severally
agree to indemnify the Lender, the Issuing Lender, the Cash Management Bank,
each Affiliate of the Lender and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee and settlement costs, incurred by

 

66

--------------------------------------------------------------------------------


 

or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, the other Loan
Documents or any agreement or instrument contemplated hereby, the performance by
the parties hereto and thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or any
other transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use of the proceeds therefrom (including any refusal by the
Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned, leased or operated
by any Credit Party or any Subsidiary, or any Environmental Liability related in
any way to any Credit Party or any Subsidiary, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

 

(c)                                  To the extent permitted by applicable law,
none of the Credit Parties shall assert, and each Credit Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
the other Loan Documents or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby, any Loan or Letter of Credit or
the use of the proceeds thereof.

 

(d)                                 All amounts due under this Section 10.3
shall be payable promptly after written demand therefor.

 

10.4                           Successors and Assigns.

 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Credit Party may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Lender (and any attempted assignment or transfer
without such consent shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Related Parties of the
Lender, the Issuing Lender and the Cash Management Bank) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)                                 The Lender may at any time and from time to
time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of the Revolving
Credit Commitment and the Loans at the time owing to it).

 

(c)                                  The Lender may at any time and from time to
time, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of the Lender’s rights and obligations under
this Agreement (including all or a portion of the Revolving Credit Commitment
and the Loans owing to it); provided that (i) the Lender’s obligations under
this Agreement shall remain unchanged, (ii) the Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers shall continue to deal solely and directly with the
Lender in connection with the Lender’s rights and obligations under this
Agreement.  The Borrowers agree that each Participant shall be entitled to the
benefits of this Agreement to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section 10.4; provided that a

 

67

--------------------------------------------------------------------------------


 

Participant shall not be entitled to receive any greater payment under this
Agreement than the Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrowers’ prior written consent.

 

(d)                                 The Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of the Lender, including any such pledge or assignment to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release the Lender from any of its obligations
hereunder or substitute any such assignee for the Lender as a party hereto.

 

(e)                                  The Lender may furnish any information
concerning any Credit Party, any Subsidiary in the possession of the Lender from
time to time to assignees and participants (including prospective assignees and
participants) subject, however, to and so long as the recipient agrees in
writing to be bound by, the provisions of Section 10.13.  In addition, the
Lender may furnish any information concerning any Credit Party, any Subsidiary,
any Affiliate in the Lender’s possession to any Affiliate of the Lender,
subject, however, to the provisions of Section 10.13.  The Credit Parties shall
assist the Lender in effectuating any assignment or participation pursuant to
this Section 10.4 in whatever manner the Lender reasonably deems necessary,
including participation in meetings with prospective transferees.

 

10.5                           Survival.  All covenants, agreements,
representations and warranties made by the Credit Parties and Subsidiaries
herein and in the other Loan Documents, and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement and the
other Loan Documents, shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the other Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Lender or the Issuing Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect so long as the principal of or any accrued interest on any
Loan or any fee or any other Obligation payable under this Agreement or the
other Loan Documents is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Revolving Credit Commitment has not expired or
terminated.  The provisions of Sections 2.9, 2.10 and 10.3 shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Revolving Credit Commitment or the
termination of this Agreement or any other Loan Document or any provision hereof
or thereof.

 

10.6                           Counterparts; Integration; References to
Agreement; Effectiveness.  This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement and any separate letter agreements with respect
to fees payable to the Lender or its counsel constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Whenever there is a reference in any Loan Document or
UCC Financing Statement to the “Credit Agreement” to which the Lender and the
Credit Parties are parties, such reference shall be deemed to be made to this
Agreement among the parties hereto.  Except as provided in Section 6.1, this
Agreement shall become effective when it shall have been executed by the Lender
and when the Lender shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

68

--------------------------------------------------------------------------------


 

10.7                           Severability.  Any provision of this Agreement
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

10.8                           Right of Setoff.  Each Credit Party hereby grants
to the Lender, the Cash Management Bank and each Affiliate of the Lender that
from time to time maintains any deposit accounts, holds any funds or otherwise
becomes indebted to the Credit Parties a security interest in all deposits
(general or special, time or demand, provisional or final) and funds at any time
held and other indebtedness at any time owing by the Lender, the Cash Management
Bank or any such Affiliate of the Lender to or for the credit or the account of
any Credit Party as security for the Obligations, and the Credit Parties hereby
agree that if an Event of Default shall have occurred and be continuing, the
Lender, the Cash Management Bank and each Affiliate of the Lender are hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) or other funds at any time held and other
indebtedness at any time owing by the Lender, the Cash Management Bank or any
Affiliate of the Lender to or for the credit or the account of any Credit Party
against any and all of the Obligations, irrespective of whether or not the
Lender shall have made any demand under this Agreement and although any of the
Obligations may be unmatured.  The rights of the Lender, the Cash Management
Bank and each Affiliate of the Lender under this Section 10.8 are in addition to
any other rights and remedies (including other rights of setoff) which the
Lender, the Cash Management Bank or any Affiliate of the Lender may have.

 

10.9                           Subordination by Credit Parties.  The Credit
Parties hereby agree that all present and future Indebtedness of any Credit
Party to another Credit Party (“Intercompany Indebtedness”) shall be subordinate
and junior in right of payment and priority to the Obligations, and each Credit
Party agrees not to make, demand, accept or receive any payment in respect of
any present or future Intercompany Indebtedness, including, without limitation,
any payment received through the exercise of any right of setoff, counterclaim
or cross claim, or any collateral therefor, unless and until such time as the
Obligations shall have been indefeasibly paid in full; provided that, so long as
no Default shall have occurred and be continuing and no Default shall be caused
thereby, the Credit Parties may make and receive such payments as shall be
customary in the ordinary course of the Credit Parties’ business.  Without in
any way limiting the foregoing, in the event of any insolvency or bankruptcy
proceedings, or any receivership, liquidation, reorganization, dissolution or
other similar proceedings relative to any Credit Party or to its businesses,
properties or assets, the Lender shall be entitled to receive payment in full of
all of the Obligations before any Credit Party shall be entitled to receive any
payment in respect of any present or future Intercompany Indebtedness.

 

10.10                     Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)                                  This Agreement shall be construed in
accordance with and governed by the law of The Commonwealth of Massachusetts.

 

(b)                                 Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of The Commonwealth of Massachusetts and of the
United States District Court for the District of Massachusetts, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Massachusetts court (or, to the
extent permitted by law, in such Federal court).  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be

 

69

--------------------------------------------------------------------------------


 

conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Lender, the Issuing Lender or the Cash Management Bank may
otherwise have to bring any action or proceeding relating to this Agreement
against any Credit Party, any Subsidiary or its properties in the courts of any
jurisdiction.

 

(c)                                  Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any court referred to in paragraph (b) of this
Section 10.10.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 10.1.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

10.11                     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.11.

 

10.12                     Headings.  Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

10.13                     Confidentiality.  The Lender agrees to keep
confidential information obtained by it pursuant hereto and the other Loan
Documents confidential in accordance with the Lender’s customary practices and
agrees that it will only use such information in connection with the
transactions contemplated by this Agreement and not disclose any of such
information other than (a) to the Lender’s employees, representatives,
directors, attorneys, auditors, agents, professional advisors, trustees or
Affiliates who are advised of the confidential nature of such information or to
any direct or indirect contractual counterparty in swap agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section 10.13), (b) to the extent such
information presently is or hereafter becomes available to the Lender on a
non-confidential basis from any source of such information that is in the public
domain at the time of disclosure, (c) to the extent disclosure is required by
law (including applicable securities law), regulation, subpoena or judicial
order or process (provided that notice of such requirement or order shall be
promptly furnished to the Borrowers unless such notice is legally prohibited) or
requested or required by bank, securities, insurance or investment company
regulators or auditors or any administrative body or commission to whose
jurisdiction the Lender may be subject, (d) to any rating agency to the extent
required in connection with any rating to be assigned to the Lender, (e) to
assignees or participants or prospective assignees or participants who agree to
be bound by the provisions of this Section 10.13, (f) to the extent required in
connection with any litigation between any Credit Party

 

70

--------------------------------------------------------------------------------


 

and the Lender with respect to the Loans or this Agreement and the other Loan
Documents or (g) with the Borrowers’ prior written consent.

 

71

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

 

BORROWERS

 

 

 

UFP TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

MOULDED FIBRE TECHNOLOGY, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

SIMCO INDUSTRIES, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

SIMCO AUTOMOTIVE TRIM, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

72

--------------------------------------------------------------------------------


 

 

 

LENDER

 

 

 

 

 

 

 

 

 

 

FLEET CAPITAL CORPORATION,

 

 as Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

ISSUING LENDER

 

 

 

 

 

FLEET NATIONAL BANK,

 

 as Issuing Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

CASH MANAGEMENT BANK

 

 

 

 

 

FLEET NATIONAL BANK,

 

 as Cash Management Bank

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

73

--------------------------------------------------------------------------------


 

SCHEDULES & EXHIBITS

 

Schedule 1.1

 

Material Owned Properties

Schedule 1.4

 

Designated Financial Officers

Schedule 4.2

 

Websites and Domain Names

Schedule 5.3

 

Governmental Approvals; No Conflicts

Schedule 5.4

 

Financial Condition; No Material Adverse Changes

Schedule 5.5

 

Properties; Proprietary Rights; Real Property Assets

Schedule 5.6

 

Litigation and Environmental Matters

Schedule 5.7

 

Compliance with Laws and Agreements

Schedule 5.9

 

Taxes

Schedule 5.10

 

Pension Plans

Schedule 5.12

 

Organizational Structure; Capitalization

Schedule 5.13

 

Subsidiaries

Schedule 5.14

 

Material Indebtedness, Liens and Agreements

Schedule 5.19

 

Labor and Employment Matters

Schedule 5.20

 

Bank Accounts

Schedule 8.1

 

Existing Indebtedness

Schedule 8.7

 

Transactions with Affiliates

Schedule 8.8

 

Restrictive Agreements

 

 

 

Exhibit A-1

 

Form of Revolving Credit Note

Exhibit A-2

 

Form of Equipment Term Note

Exhibit A-3

 

Form of Real Estate Term Note

Exhibit B-1

 

Form of Borrowing Base Certificate

Exhibit B-2

 

Form of Collateral Update Certificate

Exhibit B-3

 

Form of Accounts Receivable/Loan Reconciliation Report

Exhibit B-4

 

Form of Eurodollar Request

Exhibit B-5

 

Form of Advance Request

Exhibit C

 

Form of Perfection Certificate

Exhibit D

 

Form of Compliance Certificate

Exhibit E

 

Form of Stock Pledge Agreement

Exhibit F

 

Form of Hazardous Materials Indemnity Agreement

Exhibit G

 

Form of Mortgage

Exhibit H

 

Form of Landlord Waiver & Consent

Exhibit I

 

Form of Opinion of Counsel to the Borrower

Exhibit J

 

Form of Solvency Certificate

 

74

--------------------------------------------------------------------------------
